         Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 1 of 69




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION                               ENTERED
                                                                            01/21/2021
IN RE:                                  §
VANGUARD NATURAL RESOURCES,             §     CASE NO: 17-30560
LLC,                                    §
       Debtor.                          §     CHAPTER 11
                                        §
VANGUARD OPERATING, LLC,                §
     Plaintiff,                         §
                                        §
VS.                                     §     ADVERSARY NO. 18-3244
                                        §
SUBLETTE COUNTY TREASURER,              §
WYOMING,                                §
     Defendant.                         §
                                        §
VANGUARD OPERATING, LLC,                §
     Plaintiff,                         §
                                        §
VS.                                     §     ADVERSARY NO. 18-3245
                                        §
NATRONA COUNTY TREASURER,               §
WYOMING                                 §
     Defendant.                         §
                                        §
VANGUARD OPERATING, LLC,                §
     Plaintiff,                         §
                                        §
VS.                                     §     ADVERSARY NO. 18-3246
                                        §
CAMPBELL COUNTY TREASURER               §
Defendant.                              §
                                        §
VANGUARD OPERATING, LLC,                §
     Plaintiff,                         §
                                        §
VS.                                     §     ADVERSARY NO. 18-3247
                                        §
JOHNSON COUNTY TREASURER,               §
WYOMING                                 §
     Defendant.                         §
                                        §
VANGUARD OPERATING, LLC,                §
     Plaintiff,                         §     ADVERSARY NO. 18-3248


1 / 69
         Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 2 of 69




                             §
VS.                          §
                             §
CARBON COUNTY TREASURER,     §
WYOMING                      §
      Defendant.             §
                             §
VANGUARD OPERATING, LLC,     §
      Plaintiff,             §
                             §
VS.                          §                                ADVERSARY NO. 18-3249
                             §
PARK COUNTY TREASURER,       §
WYOMING                      §
      Defendant.             §
                             §
VANGUARD OPERATING, LLC,     §
      Plaintiff,             §
                             §
VS.                          §                                ADVERSARY NO. 18-3250
                             §
SWEETWATER COUNTY TREASURER, §
WYOMING                      §
      Defendant.             §

                             AMENDED MEMORANDUM OPINION

         Vanguard Operating, LLC (“Vanguard”) commenced adversary proceedings against seven

Wyoming Counties to recover ad valorem taxes. Vanguard Operating paid the disputed ad valorem

taxes for two separate years prior to filing chapter 11 bankruptcy and after a Final Decree was

entered in its bankruptcy case. (See Case Nos. 18-03244, 18-03245, 18-03246, 18- 03247, 18-

03248, 18-03249, and 18-03250).1 Vanguard’s Complaints seek multiple causes of action against

the Counties which include: (i) a declaration of improper Plan distributions for payments made to

Campbell, Carbon, Johnson, Natrona, Park, and Sweetwater Counties; (ii) avoidance of the




         1
         The seven counties are: Sublette, Natrona, Campbell, Johnson, Carbon, Park, and Sweetwater. Campbell
County has filed separate responses and summary judgment motions against Vanguard. (See Case No. 18-03246).


2 / 69
         Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 3 of 69




payments as unauthorized post-petition payments under 11 U.S.C. § 549(a);2 (iii) avoidance of

preferential payments under 11 U.S.C. § 547 for payments made to Campbell, Johnson, and

Sublette Counties; (iv) disgorgement of improper Plan distributions made to Campbell, Carbon,

Johnson, Natrona, Park, and Sweetwater Counties under 11 U.S.C. § 105; (v) unjust enrichment

against the same; (vi) recovery of the avoided transfers under 11 U.S.C. § 550; and (vii)

disallowance of Campbell County’s claim under 11 U.S.C. § 502. (See Case Nos. 18-03244, 18-

03245, 18-03246, 18-03247, 18-03248, 18-03249, and 18-03250; ECF No. 1).

                                                     Background3

         Vanguard Natural Resources, LLC, et al. was founded in 2006 and began as an oil and gas

production company focused on production from the Appalachian Basin. (Case No. 17- 30560;

ECF No. 6 at 4). Vanguard later expanded its operations by acquiring properties in Texas, New

Mexico, Oklahoma, Montana, Mississippi, and Wyoming. (Case No. 17-30560; ECF No. 6 at 4).

As oil and gas prices declined in 2014, Vanguard struggled to maintain its revenue and liquidity.

(Case No. 17-30560; ECF No. 6 at 22).

         Although Vanguard made significant changes to remedy its financial problems, it

ultimately filed chapter 11 bankruptcy on February 1, 2017. (Case No. 17-30560; ECF No. 1).

Vanguard’s chapter 11 reorganization plan was confirmed on July 18, 2017 and went effective on

August 1, 2017. (Case No. 17-30560; ECF Nos. 1109, 1219). On February 2, 2017, the Court

entered the Taxes Order authorizing the payment of prepetition taxes. (Case No. 17- 30560; ECF

No. 59). On November 9, 2017, the Court entered the Final Decree, closing the cases of certain




         2
         By stipulation filed on November 9, 2018, Vanguard voluntarily withdrew its causes of action for avoidance
of payments under § 549(a) and recovery of those payments under § 550. (Case No. 18-03250; ECF No. 24 at 8).
         3
             This background section is intended to provide context and does not constitute findings of fact by the Court.


3 / 69
         Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 4 of 69




debtors, excluding Vanguard Natural Resources (“VNR”).4 (Case No. 17-30560; November 9,

2017 Hearing).

                                         Wyoming Tax Assessments

Vanguard’s Wyoming oil and gas assets are subject to Wyoming tax laws, which assess an ad

valorem property tax on oil and gas that is extracted from reserves. (Case No. 18-03244; ECF No.

28 at 13). The ad valorem tax payments benefit local government entities, such as counties. (Case

No. 18-03244; ECF No. 28 at 14). Under Wyoming’s tax statute, ad valorem taxes are calculated,

assessed, and billed for the proceeding year’s production. (Case No. 18- 03244; ECF No. 28 at

14). However, the statute places the burden of evaluating the volume and value of production each

year on the taxpayer, who then submits the tax assessment return to the Wyoming Department of

Revenue. (Case No. 18-03244; ECF No. 28 at 15). The Department of Revenue certifies those

values to the counties where they originate. (Case No. 18-03244; ECF No. 28 at 15). The county

then assumes responsibility for collecting the assessed ad valorem taxes. (Case No. 18-03244;

ECF No. 28 at 15).

         Counties issue written tax statements to tax payers on or before October 10, who are then

responsible for making payments. WYO. STAT. ANN. § 39-13-107(b)(i)(C). The statute allows

taxpayers to split the ad valorem taxes into two installments, the first due by November 10, in the

same year when statements are issued, and the second due by May 10 of the following year. (Case

No. 18-03244; ECF No. 28 at 15–16). To ensure compliance, the Wyoming tax statute allows the

county to charge an interest rate of 18.00% per annum on any unpaid balance until paid or

collected. WYO. STAT. ANN. § 39-13-108(b)(ii). A separate section of the statute allows for the



         4
          The adversary proceedings at issue involve Vanguard Operating, LLC, a subsidiary of VNR. The term
“Vanguard” as used in this Memorandum Opinion refers to Vanguard Natural Resources, et al. or Vanguard Operating,
LLC, the entity which made the payments at issue. The term “VNR” will only be used to refer to the parent company.


4 / 69
         Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 5 of 69




assessment of a penalty to taxpayers who fail to promptly report their ad valorem taxes to the

Department of Revenue. That penalty is equal to 1.00% of the taxable value of production. WYO.

STAT. ANN. §§ 39-13-108(c)(ii)(B) and 39-14-208(d)(ii). However, if the entire tax (both the first

and second installment) is paid on or before December 31, “no interest or penalty is chargeable.”

WYO. STAT. ANN. § 39-13-108(b)(i).

         In September 2016, Campbell, Johnson, and Sublette Counties sent Vanguard invoices for

its 2016 ad valorem taxes.5 (Case No. 18-03244; ECF No. 1 at 3–4; Case No. 18-03247; ECF No.

1 at 3; Case No. 18-03246; ECF No. 40 at 6). Vanguard did not pay any of the 2016 ad valorem

tax prior to December 31, 2016. (Case No. 18-03244; ECF No. 31 at 4–5). Instead, Vanguard

paid the first installment of its 2016 taxes to Campbell, Johnson, and Sublette Counties on January

31, 2017 (“January 2017 Payments”) immediately prior to the filing of its bankruptcy petition.

(Case No. 18-03244; ECF No. 31 at 5; Case No. 18-03246; ECF No. 40 at 6). In May 2017,

Vanguard made the second installment of its 2016 taxes to Campbell, Johnson and Sublette

Counties (“May 2017 Payments”). (Case No. 18-03244; ECF No. 28 at 17).6 The January 2017

Payments are summarized in the table below:

     Date                                      County                        Ad Valorem Taxes Paid
  01/31/2017                                  Campbell                                       $268,930.21
  01/31/2017                                  Johnson                                        $321,659.60
  01/31/2017                                  Sublette                                     $2,490,829.74


(Case No. 18-03244; ECF No. 28 at 17; Case No. 18-03246; ECF No. 1 at 4).



         5
             Vanguard’s 2016 ad valorem taxes are for oil and gas produced in 2015. (Case No. 18-03244; ECF No. 31
at 4).
        6
          Vanguard does not seek to avoid or recover the May 2017 Payments. (Case No. 18-03244; ECF No. 28 at
17). However, in its Complaint, Vanguard seeks disallowance of Claim 311, which represents the May 2017 Payment
made to Campbell County. (Case No. 18-03246; ECF No. 1 at 10). In its response, Campbell County claims that the
May 2017 Payment represented a timely second installment as to Vanguard’s 2016 taxes, thereby satisfying Claim
311. (Case No. 18-03246; ECF No. 40 at 15).


5 / 69
         Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 6 of 69




         Between September and October 2017, six Wyoming Counties mailed tax assessments to

Vanguard for its oil and gas produced in 2016 (“2017 ad valorem taxes”). (Case No. 18-03244;

ECF No. 28 at 17; Case No. 18-03246; ECF No. 1 at 5). After the Final Decree was entered in

Vanguard’s bankruptcy case on November 9, 2017, Vanguard made the first installment of its 2017

ad valorem taxes to six separate Counties on November 10, 2017 (“November 2017 Payments”).

(Case No. 18-03244; ECF No. 28 at 17; Case No. 18-03246; ECF No. 1 at 5). The November

2017 Payments are summarized in the table below:

      Date                        County                           Ad Valorem Taxes Paid
   11/10/2017                    Campbell                                       $178,665.03
   11/10/2017                     Carbon                                        $163,655.12
   11/10/2017                    Johnson                                        $178,665.03
   11/10/2017                    Natrona                                        $330,058.54
   11/10/2017                      Park                                         $879,873.80
   11/10/2017                   Sweetwater                                      $332,144.79


(Case No. 18-03244; ECF No. 28 at 17; Case No. 18-03246; ECF No. 40 at 21).

                   Vanguard’s Seeks to Recover its Ad Valorem Tax Payments

         On August 15, 2018, Vanguard initiated a series of adversary proceedings against the

Wyoming Counties which received ad valorem tax payments. (See Case Nos. 18-03244, 18-

03245, 18-03246, 18-03247, 18-03248, 18-03249, and 18-03250). Vanguard’s Complaints

allege that: (i) the January 2017 Payments to Campbell, Johnson, and Sublette Counties are

preferential transfers under 11 U.S.C. § 547, and avoidable under 11 U.S.C § 550; (ii) the

November 2017 Payments to Campbell, Carbon, Johnson, Natrona, Park, and Sweetwater

Counties are improper plan distributions under Vanguard’s confirmed chapter 11 plan of

reorganization, which should be disgorged pursuant to 11 U.S.C. § 105, or alternatively that the

payments constitute an unjust enrichment to the Counties; and (iii) Campbell County’s claim




6 / 69
         Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 7 of 69




(“Claim 311”) should be disallowed under 11 U.S.C. § 502. (See Case No. 18-03244; ECF No.

1; see also Case No. 18-03248; ECF No. 1; Case No. 18-03246; ECF No. 1 at 10).

         In response to Vanguard’s Complaints, Carbon, Natrona, Park, and Sweetwater Counties

asserted counterclaims, seeking allowance of late filed proofs of claim pursuant to Rule 9006(b)(1)

of the Federal Rules of Bankruptcy Procedure. (Case No. 18-03245; ECF No. 19 at 8–9).

Campbell County asserted a separate counterclaim seeking similar relief—“leave to file a priority

claim for Fiscal 2018 Taxes on the ground of excusable neglect.” (Case No. 18-03246; ECF No.

11 at 19–20). Both Vanguard and the Counties filed cross motions for summary judgment. (Case

No. 18-03244; ECF Nos. 28, 31; Case No. 18-03245; ECF Nos. 24, 26).

                 Defendants’ & Campbell County’s Motions for Summary Judgment

         Carbon, Johnson, Natrona, Park, Sublette, and Sweetwater Counties seek summary

judgment on the basis that: (i) the November 2017 Payments are voluntary payments pursuant to

11 U.S.C. § 524(f), or were otherwise authorized under the Taxes Order; (ii) the January 2017

Payments are not payments on account of an antecedent debt pursuant to 11 U.S.C. §547(b),

because the 18.00% interest rate allowed under the Wyoming tax statute is not a penalty;7 and (iii)

Vanguard is precluded from asserting chapter 5 causes of action under the terms of the Final

Decree. (Case No. 18-03244; ECF No. 28).

         The Board of Campbell County’s Commissioners (“Campbell County”) seeks summary

judgment on substantially the same basis as the Counties. (See Case No. 18-03246; ECF No. 40).

Campbell County adds that: (i) recovery of the January 2017 Payment is not only time- barred

pursuant to 11 U.S.C. §§ 546(a)(2) and 550(f)(2), but any recovery would not act to benefit the



         7
          Under § 547(a)(4), the January 2017 Payments would not constitute a preference pursuant to § 547(b) unless
there was imposition or exposure to penalty for their non-payment on or before the date on which the payments were
made.


7 / 69
         Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 8 of 69




bankruptcy estate; and (ii) Claim 311 has been satisfied through the May 2017 Payment, and

therefore cannot be disallowed under 11 U.S.C. § 502(b). (Case No. 18-03246; ECF No. 40).

In opposition, Vanguard alleges that: (i) the November 2017 Payments were improper distributions

under the terms of the confirmed plan pursuant to § 105, which were not voluntary, and reliance

on the Tax Order is implausible; (ii) the January 2017 Payments were on account of an antecedent

debt because the 18.00% interest is a penalty under the Bankruptcy Code, which only requires

exposure to penalty under § 547(a)(4); and (iii) disallowance of Claim 311 is necessary, otherwise

it would provide Campbell County with double-recovery on a satisfied claim. (See Case No. 18-

03244; ECF No. 31).

                Plaintiff’s Motion for Summary Judgment on Counts I, III, and IV

         Vanguard seeks summary judgment against Campbell, Natrona, Johnson, Carbon, Park,

and Sweetwater Counties alleging that: (i) the November 2017 Payments are improper

distributions that violate the terms of the plan; (ii) the Counties knew or should have known they

were not entitled to the November 2017 Payments; and (iii) Campbell, Natrona, Carbon, Park, and

Sweetwater Counties cannot satisfy the excusable neglect standard on their counterclaims. (Case

No. 18-03245; ECF No. 24).

         The Counties’ response largely tracks their own summary judgment motion, arguing that:

(i) the November 2017 Payments were not payments made under the plan, but rather were

voluntary payments made by Vanguard or otherwise authorized under the Taxes Order;

(ii) Vanguard failed to meet the requirements necessary for unjust enrichment; (iii) excusable

neglect is a fact-specific inquiry, which cannot be decided on summary judgment; and (iv) John

C. Monroe’s Declaration (“the Monroe Declaration”), which Vanguard uses to support its motion,




8 / 69
         Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 9 of 69




should be disregarded based on Mr. Monroe’s contradicted testimony. (Case No. 18- 03245; ECF

No. 26).

         Campbell County’s response is substantially similar to the Counties’ response. (Case No.

18-03246; ECF No. 42).         Campbell County, however, invokes the doctrine of changed

circumstances and the defense of laches. Specifically, Campbell County argues that the November

2017 Payments may not be recovered because: (i) more than 80% of the November 2017 Payment

belonged to other independent taxing authorities and those have been disbursed to such taxing

authorities; (ii) in accordance with the “budget defense,” the small percentage of the November

2017 Payments that did belong to Campbell County “has been used [for the public good] and is no

longer available to be recouped;” and (iii) Vanguard’s own delay in seeking recovery of the funds

“has prejudiced and disadvantaged the County.” (Case No. 18-03246; ECF No. 24 at 15–21).

                                           Jurisdiction

         The District Court has jurisdiction over this proceeding under 28 U.S.C. § 1334(a). This

is a core proceeding under 28 U.S.C. § 157(b)(2) (A), (B), and (O). Pursuant to 28 U.S.C. § 157(a),

this proceeding has been referred to the Bankruptcy Court by General Order 2012-6.

                                 Summary Judgment Standard

         “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.” FED.

R. CIV. P. 56(a). FED. R. BANKR. P. 7056 incorporates FED. R. CIV. P. 56 in adversary proceedings.

A party seeking summary judgment must demonstrate the absence of a genuine dispute of material

fact by establishing the absence of evidence supporting an essential element of the non-movant’s

case. Sossamon v. Lone Star State of Tex., 560 F.3d 316, 326 (5th Cir. 2009). A genuine dispute

of material fact is one that could affect the outcome of the action or allow a reasonable fact finder




9 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 10 of 69




to find in favor of the non-moving party. Gorman v. Verizon Wireless Tex., L.L.C., 753 F.3d 165,

170 (5th Cir. 2014) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

          In cases involving the interpretation of a contract, summary judgment is only appropriate

where the language of the contract is unambiguous. See Nowak v. Ironworkers Local 6 Pension

Fund, 81 F.3d 1182, 1192 (2d Cir. 1996); Cooper Indus., LLC v. Precision Castparts Corp., 2016

WL 4939565, at *6 (S.D. Tex. Sept. 14, 2016).

          A court views the facts and evidence in the light most favorable to the non-moving party.

Plumhoff v. Rickard, 572 U.S. 765, 768 (2014). Nevertheless, the Court is not obligated to search

the record for the non-moving party’s evidence. Keen v. Miller Envtl. Grp., Inc., 702 F.3d 239,

249 (5th Cir. 2012). “Summary judgment may not be thwarted by conclusional allegations,

unsupported assertions, or presentation of only a scintilla of evidence.” Hemphill v. State Farm

Mut. Auto. Ins. Co., 805 F.3d 535, 538 (5th Cir. 2015), cert. denied, 136 S. Ct. 1715 (2016).

          A party asserting that a fact cannot be or is genuinely disputed must support that assertion

by citing to particular parts of materials in the record, showing that the materials cited do not

establish the absence or presence of a genuine dispute, or showing that an adverse party cannot

produce admissible evidence to support that fact. FED. R. CIV. P. 56(c)(1). The Court need

consider only the cited materials, but it may consider other materials in the record. FED. R. CIV.

P. 56(c)(3). The Court should not weigh the evidence. Wheat v. Fla Par. Juvenile Justice Comm’n,

811 F.3d 702, 713 (5th Cir. 2016). A credibility determination may not be part of the summary

judgment analysis. E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014). However, a

party may object that the material cited to support or dispute a fact cannot be presented in a form

that would be admissible in evidence. FED. R. CIV. P. 56(c)(2). Moreover, the Court is not bound




10 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 11 of 69




to search the record for the non-moving party’s evidence of material issues. Willis v. Cleco Corp.,

749 F.3d 314, 317 (5th Cir. 2014).

          “The moving party bears the initial responsibility of informing the district court of the basis

for its motion, and identifying those portions of the record which it believes demonstrate the

absence of a genuine issue of material fact.” Nola Spice Designs, L.L.C. v. Haydel Enterprises,

Inc., 783 F.3d 527, 536 (5th Cir. 2015). The evidentiary support needed to meet the initial

summary judgment burden depends on whether the movant bears the ultimate burden of proof at

trial.

          If the movant bears the burden of proof on an issue, a successful motion must present

evidence entitling the movant to judgment at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 326

(1986). Upon an adequate showing, the burden shifts to the non-moving party to establish a

genuine dispute of material fact. FED. R. CIV. P. 56(c)(1); Celotex, 477 U.S. at 322–24. The non-

moving party must cite to specific evidence demonstrating a genuine dispute. FED. R. CIV. P.

56(c)(1); Celotex, 477 U.S. at 324. The non-moving party must also “articulate the manner in

which that evidence supports that party’s claim.” Duffie v. United States, 600 F.3d 362, 371 (5th

Cir. 2010). Even if the movant meets its initial burden, the motion should be granted only if the

non-movant cannot show a genuine dispute of material fact.

                                                Analysis

I.        The January 2017 Payments

          Vanguard seeks the avoidance of the January 2017 Payments made to Campbell, Johnson,

and Sublette Counties pursuant to 11 U.S.C. § 547(a). Resolution of the dispute over the January

2017 payments turns on a peculiarity of bankruptcy preference law. A payment is an avoidable

preference only if it was a payment on account of an antecedent debt (among other requirements).




11 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 12 of 69




11 U.S.C. § 547(b)(2). A tax debt is not “incurred” until the “day on which such tax is last payable

without penalty . . . .” 11 U.S.C. § 547(a)(4). It follows that if the payment was made at any time

before the “day on which such tax is last payable without penalty”, then the payment was not made

on account of an antecedent debt. The difficult issues in this proceeding are: (i) whether the

18.00% charge imposed by Wyoming statute § 39-13-108(b)(ii) includes a penalty of the type

referenced in 11 U.S.C. § 547(a)(4); and (ii) whether Vanguard or its officers were exposed to

penalties under Wyoming statute § 39-13-108(c)(i)(A), making the January 2017 Payments

antecedent debts under 11 U.S.C. § 547(b).

          A.     Whether the 18.00% charge in § 39-13-108(b)(ii) is penalty or interest.

          The Counties and Campbell County argue that the January 2017 Payments are not

payments on account of an antecedent debt pursuant to 11 U.S.C § 547(b) because the 18.00%

interest rate allowed under Wyoming statute § 39-13-108(b)(ii) is not a penalty; therefore,

Vanguard’s tax obligation was not “incurred” within the meaning of 11 U.S.C. § 547(a)(4). (Case

No. 18-03244; ECF No. 28). Meanwhile, Vanguard counters that the January 2017 Payments were

antecedent debts for the purpose of § 547(b) because the 18.00% interest is a penalty under the

Bankruptcy Code, for which only exposure to penalty is required. (Case No. 18-03244; ECF No.

31). The Court must determine whether the 18.00% interest rate on unpaid ad valorem taxes

allowed under § 39-13-108(b)(ii) is penalty, interest, or both.

          Under the Bankruptcy Code, “a debt for tax is incurred on the day when such tax is last

payable without penalty, including any extension.” 11 U.S.C. § 547(a)(4) (emphasis added).

Furthermore, the Bankruptcy Code allows a trustee to avoid any transfer of an interest of the debtor

in property: “(1) to or for the benefit of a creditor; (2) for or on account of an antecedent debt

owned by the debtor before such a transfer was made; (3) made while the debtor was insolvent;




12 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 13 of 69




(4) made (A) on or within 90 days before the filing of the petition . . .; (5) that enables such creditor

to receive more than such creditor would receive if—(A) the case were a case under Chapter 7 of

this title; (B) the transfer had not been made; and (C) such creditor received payment of such debt

to the extent provided by the provisions of this title.” 11 U.S.C. § 547(b) (emphasis added).

          In order to successfully maintain a preferential transfer action, the burden of proof is upon

the party alleging such a transfer, and the burden must be met by a preponderance of the evidence.

11 U.S.C. § 547(g). Here, that burden must be satisfied by Vanguard, and the elements of § 547(b)

must be satisfied conjunctively. Vanguard and the Counties disagree on the second element of

§ 547(b)—whether the January 2017 Payments were made for or on account of an antecedent debt.

The Counties answer this question in the negative, arguing that by the plain language of Wyoming

tax statute § 39-13- 108(b)(ii) no penalty is imposed; therefore, no tax debt was “incurred” under

§ 547(a)(4). Vanguard answers in the affirmative, countering that Wyoming tax statutes exposed

Vanguard to penalties, which exposure is sufficient to make the January 2017 Payments an

incurred tax debt within the meaning of § 547(a)(4) and (b).

                                “Penalty” under the Bankruptcy Code

          As noted above, pursuant to 11 U.S.C. § 547, “a debt for a tax is incurred on the day when

such tax is last payable without penalty, including any extension.” 5 COLLIER ON BANKRUPTCY ¶

574.02[4] (Richard Levin & Henry J. Sommer eds. 16th ed.) (emphasis added). “Congress

provided little explanation for this provision, which limits the number of tax payments to a

governmental entity that would be preferential.” Id. (citing 124 Cong. Rec. H10089, 1112– 13,

95th Cong., 2nd Sess. (1978), reprinted in 1978 U.S.C.C.A.N. 6436, 6568)). “Consequently, if

taxes are paid before a penalty [may be] imposed, the tax debt is not antecedent and no preference




13 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 14 of 69




exists.” 5 COLLIER ON BANKRUPTCY ¶ 574.02[4] (Richard Levin & Henry J. Sommer eds. 16th

ed.).

          Vanguard argues that “in determining whether a particular tax is a penalty for purposes of

the Bankruptcy Code, the United States Supreme Court looks behind the label placed on the

exaction and rests its answer directly on the operation of the provision using the term in question.”

(Case No. 18-03244; ECF No. 31 at 16 (emphasis added) (citing United States v. Reorganized CF

& I Fabricators of Utah, Inc., 518 U.S. 231, 220 (1996))). In essence, Vanguard argues that in

determining what a penalty is under § 547(a)(4), the Court must look beyond the label provided in

the Wyoming statute—here, that label is “interest.” Specifically, the Court must look to the

Bankruptcy Code’s definition of what constitutes a penalty, and not allow state law to define and

redefine both what a “penalty” is and consequently what constitutes a preference for the purpose

of § 547(b). (Case No. 18-03244; ECF No. 31 at 16 (“These foundational principles of bankruptcy

law would be undermined if states could control their preference exposure by strategically drafting

and applying the penalty provisions of their taxations statutes.)).

          Most case law that discusses and defines the term “penalty” under provisions of the Code,

do so in the context of differentiating between a “tax” and a “penalty.”8 See U.S. v. Sotelo, 436

U.S. 268, 292 (1979) (concluding funds were “taxes” for purposes of the Bankruptcy Act); United

States v. Reorganized CF & I Fabricators of Utah, Inc. 518 U.S. 231, 220 (1996) (discussing

whether liability incurred “is an excise tax” under § 507(a)(8)(E), “or is a penalty to be treated as

a general unsecured claim”); In re Matlock, 104 B.R. 389, 390 (Bankr. N.D. Okla. 1989) (“In short,

the issue is whether the ‘100% penalty’ of 26 U.S.C. § 6672 is a penalty within 11 U.S.C. §



          There is also a subset of case law that defines “fine, penalty, or forfeiture” for the purpose of determining
          8

whether a debt is excepted from discharge pursuant to 11 U.S.C. § 523(a)(7). See Richmond v. N.H. Supreme Court
Comm. on Prof’l Conduct, 542 F.3d 913 (1st Cir. 2008).


14 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 15 of 69




523(a)(7)(B), or a tax within 11 U.S.C. § 523(a)(1)(A) ”); In re Cassidy, 983 F.2d 161, 161–62

(10th Cir. 1992) (determining whether the assessment is a tax or penalty for priority purposes); In

re Cespedes, 393 B.R. 403, 405 (Bankr. E.D. 2008) (“The IRS contends that if the liability is a

penalty, it is a penalty ‘in compensation for actual pecuniary loss,’ and so entitled to priority under

§ 507(a)(8)(G).”); In re Daley, 315 F.Supp.3d 679, 682 (D. Mass. 2018) (discussing “whether an

exaction is a tax or penalty for purposes of establishing priority of a claim”). Specifically, courts

have most often defined “penalty” under the Code for purposes of determining priority of

payments under 11 U.S.C. § 726.

          “Section 726(a) sets forth the distribution rules for a liquidation case under chapter 7.” 6

COLLIER        ON   BANKRUPTCY ¶ 726.02 (Richard Levin & Henry J. Sommer eds. 16th ed.).

Meanwhile, “Section 507(a) sets forth ten categories of claims that are entitled to priority in

bankruptcy cases.” 4 COLLIER ON BANKRUPTCY ¶ 507.01 (Richard Levin & Henry J. Sommer

eds. 16th ed.).9 Under § 727(a)(4), fourth in payment, are allowed secured or unsecured claims

for any fine, penalty or forfeiture . . . arising before the earlier of the order for relief or the

appointment of a trustee, to the extent that the fine, penalty, or forfeiture, or damages are not

compensation for actual pecuniary loss to the claimholder.” 6 COLLIER ON BANKRUPTCY ¶ 726-

11[4] (Richard Levin & Henry J. Sommer eds. 16th ed.).10 Thus, § 726(a)(4) includes prepetition

tax penalties if they are not compensation for actual pecuniary loss. Id. “On the other hand,

§ 507(a)(8)(G) gives eighth priority to allowed unsecured claims of governmental units for tax




         9
           “First in payment, under section 726(a)(1), are priority claims, i.e., claims of the kind and in the order
specified in section 507.” 6 COLLIER ON BANKRUPTCY ¶ 726.02[1] (Richard Levin & Henry J. Sommer eds. 16th ed.).
          10
            Hence, in an individual chapter 7 case, fines and penalties, when owed to a governmental unit, receive low
priority in distribution but continue to be owed by the debtor after the case. Id. 6 COLLIER ON BANKRUPTCY ¶ 726-
11[4] (Richard Levin & Henry J. Sommer eds. 16th ed.).


15 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 16 of 69




liabilities referred to as penalties but that are in fact compensation for actual pecuniary loss.”11 Id.;

see In re Pheasant Cove, LLC, 2008 WL 187529, at *5 (Bankr. D. Idaho Jan. 18, 2008) (“Thus,

whereas the compensatory portion of the tax penalty claim is subordinate in distribution under

§ 726(a)(4), any compensatory portion of such claim receives priority status in order of distribution

under § 507(a)(8)(G) and § 726(a)(1).”).

          Legislative history as to the Bankruptcy Reform Act provides further insight on priority

under the Bankruptcy Code between taxes and penalties:

                   For purposes of the above priority rules, the House amendment adopts the
                   provision of the Senate bill that any tax liability which, under otherwise
                   applicable tax law, is collectible in the form of a “penalty,” is to be treated
                   in the same manner as a tax liability. In bankruptcy terminology, such tax
                   liabilities are referred to as pecuniary loss penalties. Thus, any tax liability
                   which under the Internal Revenue Code or State or local tax law is payable
                   as a “penalty,” in addition to the liability of a responsible person under
                   section 6682 of the Internal Revenue Code, will be entitled to the priority
                   which the liability would receive if it were expressly labeled as a “tax”
                   under the applicable tax law. However, a tax penalty which is punitive in
                   nature is given subordinated treatment under section 726(a)(4).

                   The House amendment also adopts the Senate amendment provision
                   limiting the nondischargeability of punitive tax penalties, that is, penalties
                   other than those which represent collection of a principal amount of tax
                   liability through the form of a “penalty.” Under the House amendment, tax
                   penalties which are basically punitive in nature are to be nondischargeable
                   only if the penalty is computed by reference to a related tax liability which
                   is nondischargeable . . . .

124 Cong. Rec., H11112–3 (daily ed. September 28, 1978), reprinted in U.S. Code Cong. &

Admin. News, 95th Cong., 2nd Sess. 1978, p. 6436, 6568 (emphasis added). Thus, “taxes” are

those that compensate for actual pecuniary loss, while a “penalty” is that which has punitive

characteristics.



           “The portion of the claim receiving this priority status would be first in order of distribution under section
          11

726(a)(1), whereas the noncompensatory portion of the tax penalty would be fourth in order of distribution under
section 726(a)(4).” 6 COLLIER ON BANKRUPTCY ¶ 726-11[4] (Richard Levin & Henry J. Sommer eds. 16th ed.).


16 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 17 of 69




          Notably, subordination under § 726(a)(4) “applies to a ‘fine, penalty, or forfeiture, or for

multiple, exemplary or punitive damages,’ regardless of whether the debt is owed to a

governmental unit or a private entity.” 6 COLLIER ON BANKRUPTCY ¶ 726-11[4] (Richard Levin

& Henry J. Sommer eds. 16th ed.). The issue, however, sometimes becomes “whether a particular

debt is one that is in the nature of a penalty.” Id.

          In United States v. Reorganized CF & I Fabricators of Utah, Inc., the chapter 11 debtor

failed to make required pension plan contributions and was assessed a 10.00% funding deficiency

pursuant to 26 U.S.C § 4971(a). 518 U.S. 231, 216 (1996). The Government sought priority for

the claim, either as an “excise tax” within the meaning of § 507(a)(7)(E) or as a tax penalty in

compensation for pecuniary loss under § 507(a)(7)(G). Id. at 217. In determining whether the

government’s claim was entitled to priority under either provision, the Supreme Court “looked

behind the label placed on the exaction and rested its answer directly on the operation of the

provision using the term in question.” Id. at 220. Initially, the Court distinguished between a

penalty and a tax:

                 A tax is an enforced contribution to provide for the support of government;
                 a penalty as the word is here used, is an exaction imposed by statute as
                 punishment for an unlawful act . . . if the concept of penalty means anything,
                 it means punishment for an unlawful act or omission, and a punishment for
                 an unlawful omission is what this exaction is.

Id. at 224 (citing United States v. La Franca, 282 U.S. 568, 572 (1931)). The Supreme Court then

looked to § 4971’s legislative history, identifying the statute as punitive in nature. Id. at 226 (“The

bill also provides new and more effective penalties where employers fail to meet the funding

standards.”). Thus, the Court concluded that in light of “the patently punitive function of

§ 4971 . . . [it] must be treated as imposing a penalty, not authorizing a tax.” Id.




17 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 18 of 69




          Other courts have followed similar patterns, looking to the purpose, nature, and

characteristics of the statute to determine whether the rate constitutes tax or penalty. Matter of

Unified Control Sys., Inc., 586 F.2d 1036, 1038 (5th Cir. 1978) (“Tax penalties are imposed at

least in part as punitive measures against persons who have been guilty of some default or

wrong.”); In re Cassidy, 983 F.2d 161, 165 (10th Cir. 1992) (noting the “penalty is a flat rate

penalty bearing no relationship to the direct financial loss of the government,” which indicated “an

intent to punish, not to defray costs”); In re Mounier, 232 B.R. 186, 192–93 (Bankr. S.D. Cal.

1998) (“Such amount is not intended to provide for the support of the government. The exaction

imposed by § 72(t) simply does not have the characteristics of a traditional tax.”); In re Daley, 315

F. Supp. 3d. 679, 683– 84 (determining § 72(t) was a penalty where: (i) “the primary purpose . . .

is to deter taxpayers from taking early withdrawals from their retirement accounts”; (ii) imposed

on IRAs, “from which the government generally expects no tax revenue”; and (iii) there was “no

indication that the government suffered any actual pecuniary loss for which it seeks

compensation”).

          In similar fashion, courts seeking to determine whether a default interest rate pursuant to a

contract is a penalty under the Bankruptcy Code look to the interest rate’s characteristics. See In

re Wright, 88 B.R. 498, 511 (Bankr. D. Mass. 1998) (“[T]he Court finds that the default rate at

issue here is nothing more than a device (akin to a sledgehammer) to coerce the Debtors into

prompt payment.”); see In re Pheasant Cove, LLC, 2008 WL 187529, at *6 (Bankr. D. Idaho Jan.

18, 2008) (“The Court concludes that a ‘penalty’ under § 726(a)(4) includes only punitive,

noncompensatory obligations intended to punish the debtor for his wrongdoing.”).

          In conclusion, legislative history and case law suggest that: (i) the label of the charge at

issue is not determinative; (ii) a penalty is that which is punitive in nature, intended solely or




18 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 19 of 69




primarily to punish the debtor; and (iii) most importantly, if the rate assessed is to be considered

something other than a “penalty” under the Code, it must bear some relationship to the direct

financial loss of the government—it must be in compensation for actual pecuniary loss. Thus, in

accordance with legislative history and case law, the Court will look to § 39-13-108(b)(ii)’s

purpose, nature, and characteristics to determine whether it is a “penalty” for purposes of the

Bankruptcy Code.

                                    Wyoming Ad Valorem Taxes

          The statutes governing Wyoming ad valorem property taxes are found in Chapters 13 and

14 of Title 39 of the Wyoming Statutes. (Case No. 18-03244; ECF No. 28 at 14). Chapter 13 sets

forth the general statutory scheme governing ad valorem property taxes, while Chapter 14 deals

mostly, but not exclusively, with severance taxes, which are not at issue in this case. (Case No.

18-03244; ECF No. 28 at 14). The following provisions are at the center of the dispute before the

Court:

                 (b)    Interest. The following shall apply:

                       (i)     Taxes provided by this act are due and payable at the office
                               of the county treasurer of the county in which the taxes are
                               levied. Fifty percent (50%) of the taxes are due on and after
                               September 1 and payable on and after November 10 in each
                               year and the remaining fifty percent (50%) of the taxes are
                               due on and after March 1 and payable on and after May 10
                               of the succeeding calendar year except as hereafter
                               provided. If the entire tax is paid on or before December
                               31, no interest or penalty is chargeable;

                       (ii)    The balance of any tax not paid as provided by paragraph
                               (i) of this subsection is delinquent after the day on which it
                               is payable and shall bear interest at eighteen percent (18%)
                               per annum until paid or collected . . . .

WYO. STAT. ANN. § 39-13-108(b)(i)-(ii) (emphasis added). A separate section sets out offenses

and penalties for failure to comply with the Wyoming tax statutes:



19 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 20 of 69




                 (i)    Offenses. The following shall apply:

                        (A)     Any officer neglecting or refusing to comply with any
                                requirement of this act for which no other penalty is
                                provided, may be fined not to exceed one thousand dollars
                                ($1,000.00) to be recovered against him and his sureties;

                 (ii)   Penalties. The following shall apply:

                        (C)     If any person fails to file the reports for ad valorem purposes
                                required by chapter 14 of this title by the due date or any
                                extension thereof, the department may impose a penalty
                                equal to a total of one percent (1%) of the taxable value of
                                the production from the well, mine or mining claim but not
                                to exceed five thousand dollars ($5,000.00) for each calendar
                                month or portion thereto that the report or information is late
                                ...

WYO. STAT. ANN. § 39-13-108(c)(i)(A), (c)(ii)(C). The initial inquiry is whether the 18.00%

interest rate allowed in § 39-13-108(b)(ii) constitutes a penalty.

          The parties agree that Hardee v. Internal Revenue Serv. (In re Hardee), 137 F.3d 337, 341

(5th Cir. 1998) sets the appropriate federal standard for determining whether the 18.00% rate in §

39-13-108(b)(ii) is interest or penalty. (Case No. 17-30560; ECF No. 2332 at 77). The Fifth

Circuit has established four factors in determining whether an interest rate constitutes interest or

penalty: (1) the language of the provision, (2) the form of the sanctions, (3) the confiscatory nature

of the sanction, and (4) the legislative history of the provision. In re Hardee, 137 F.3d at 341.

None of the factors are dispositive, rather they must be construed as a whole. Id. (first citing CF

& I Fabricators, 518 U.S. at 216 (finding a 10.00% sanction to be a penalty based upon the

legislative history of the provision and its function); then citing Meilink v. Unemployment Reserves

Comm’n of the State of California, 314 U.S. 564, 569–70 (1942) (finding a 12.00% interest rate . . .

to be interest and not a penalty based upon its function, form, and label))).




20 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 21 of 69




                  a.       The Language of the Provision

          The language of § 39-13-108(b)(ii) denominates the 18.00% rate as interest. In re Hardee,

137 F.3d at 341. Furthermore, the 18.00% rate for delinquent ad valorem taxes is listed under the

title “Interest” rather than under the “Penalties” title. WYO. STAT. ANN. § 39-13- 108(b)(ii). Under

the “Penalties” label with regard to ad valorem taxes, the Wyoming legislature specifically set out

a 1.00% penalty “of the taxable value of [] production” for failure to file ad valorem tax reports.

WYO. STAT. ANN. § 39-13-108(c)(ii)(C). Meanwhile, the Wyoming tax statutes pertaining to

severance taxes authorize an 18.00% interest rate on delinquent taxes in the same fashion as the

ad valorem tax provisions, but separately include a penalty provision for late payment of severance

taxes.12 WYO. STAT. ANN. § 39-14-208(d)(iii). “Labels are not dispositive, but the placement of

the provision and its label are informative . . . when considered in relation to how Congress has

denominated and placed provisions that it considers to be penalties.” In re Hardee, 137 F.3d at

341. Thus, this factor weighs in favor of finding the 18.00% rate in § 39-13-108(b)(ii) as interest.13

                  b.       The Form of the Sanction

          The 18.00% rate is applied over time, as traditional interest normally is, accruing on unpaid

ad valorem taxes until the balance is “paid or collected.” WYO. STAT. ANN. § 39-13- 108(b)(ii);

In re Hardee, 137 F.3d at 341 (“It is compounded daily and only accrues while the debt is overdue

and remains unpaid. The taxpayer can end the imposition of the interest by paying the tax debt.”).

Thus, the form, like language, suggests this is an interest.


           The Wyoming tax statutes include a separate provision that provides a 5.00% penalty “[i]f any part of a
          12

severance tax deficiency is due to negligence or intentional disregard of rules and regulations.” WYO. STAT. ANN.
§ 39-14-208(d)(iv).
         13
            The Fifth Circuit in Hardee specifically addressed the Supreme Court’s decision in CF & I Fabricators.
The Fifth Circuit noted that while the Supreme Court made it clear that courts should look beyond the labels given,
“labels can inform a determination.” In re Hardee, 137 F.3d at 341. Thus, “the fact that a statute labeled different
exactions as a penalty and as interest was relevant [in determining] whether the interest was a penalty.” Id. (citing
United States v. Childs, 266 U.S. 304, 309–10 (1924)).


21 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 22 of 69




                 c.      The Confiscatory Nature of the Sanction

          Vanguard contests the third factor more than any other. It argues that “Wyoming’s 18%

interest rate is a penalty for noncompliance with timely payment obligations because it

significantly exceeds the pecuniary loss to the state from late payment.” (Case No. 18-03244, ECF

No. 31 at 14). As support for its argument, Vanguard cites various interest rates from various

commercial lenders, noting that “it would have been cheaper to borrow money from a number of

sources, including even credit cards, than to incur the 18% interest rate.” (Case No. 18-03244;

ECF No. 31 at 17). However, interest accounts for more than a taxpayer’s potential borrowing

rates from separate lenders.

          The Supreme Court in Meilink, noted that:

                 It is common knowledge that interest rates vary not only according to the
                 general use of value of money but also according to the hazard of particular
                 classes of loans. Delinquent taxpayers as a class are a poor credit risk; tax
                 default, unless an incident of legitimate tax litigation, is, to the eye sensitive
                 to credit indications, a signal of distress. A rate of interest on tax
                 delinquencies which is low in comparison to the taxpayer’s borrowing
                 rate—if he can borrow at all—is a temptation to use the state as a
                 convenient, if involuntary, banker by the simple practice of deferring
                 payment of taxes. Another variable is the amount necessary to compensate
                 for the trouble of handling the item. The legislature may include
                 compensation to the state for the increased costs of administration in the
                 exaction for delay in paying taxes without thereby changing it from interest
                 to penalty.

Meilink v. Unemployment Reserves Comm’n of State of California, 314 U.S. 564, 567 (1942).

Therefore, the Supreme Court “acknowledged that an exaction having in part a deterrent effect

does not make that exaction a penalty.” In re Hardee, 137 F.3d at 341 (emphasis added).

          Although Vanguard claims that the interest rate significantly exceeds the pecuniary loss to

the state from its late payment, the record is devoid of any evidence setting out the Counties’

pecuniary loss, if any, for a taxpayer’s failure to timely pay taxes. Furthermore, the Fifth Circuit




22 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 23 of 69




highlighted that “risk is an important factor causing interest rates to vary from a general

compensatory rate”; however, there is no evidence suggesting what rate of interest is appropriate

given the risk, if any, to the Counties, or the amount necessary to compensate for the trouble of

handling late or nonpayment of taxes, if any.

          Thus, without the ability to consider both the risk at issue to the Counties, their actual

pecuniary loss, and any possible added costs for handling late payments, the Court is unable to

asses whether the rate charged is confiscatory in nature, or is nothing more than interest with an

added deterrent effect. See Hardee, 137 F.3d at 341 (holding an increased rate between 1.8% and

2.6% over the regular interest rate (which ranged between 10.8% and 15.6%) was interest and not

confiscatory); Unified Control Sys., 586 F.2d at 1038–39 (finding a 200% excise tax confiscatory);

Meilink, 314 U.S. at 392 (finding a 12% interest rate (2% higher than the maximum allowable

private rate under the state constitution) to be interest and not penalty based upon its function,

form, and label); In re Wright, 88 B.R. at 511 (finding a 48.00% default rate confiscatory because

it was nothing more than a device to coerce the Debtors into prompt payment).

                 d.      The Legislative History of the Provision

          There is little to no useful legislative history in Wyoming as it pertains to the ad valorem

tax statutes and their meaning. (Case No. 18-03244; ECF No. 28 at 39 (quoting Bd. of Cty.

Comm’rs of the Cty. of Laramie v. Laramie Cty. Sch. Bd., 884 P.2d 946, 956 (Wyo. 1994)).

However, an examination of the Wyoming Supreme Court’s interpretation of § 39-13-108(b)(ii)

is useful.

          Vanguard emphasizes that the Supreme Court of Wyoming has “recognized that the

purpose of interest is to serve as compensation for the use of money, or as a penalty, or it may

constitute a part of the tax.” Kunard v. Enron Oil & Gas Co., 869 P.2d 132, 135 (Wyo. 1994)




23 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 24 of 69




(emphasis added). It further implies that Kunard made it clear that the 18.00% rate in this

particular statute is a penalty, which prevents taxpayers from undervaluing gross production . . . .”

Id. In Kunard, the Supreme Court of Wyoming held that “tax is delinquent upon the taxpayer’s

failure to pay on the date due,” not at the later date of notice and demand. Amoco Prod. Co. v. Bd

of Cty. Comm’rs of Cty. of Sweetwater, 2002 WY 154, ¶ 37, 55 P.3d 1246, 1257 (Wyo. 2002).

          It is clear that in the time surrounding Kunard, the Supreme Court of Wyoming was

concerned with underreporting, which would then lead to underpayment of taxes. Moncrief v.

Wyo. State Bd. of Equalization, 856 P.2d 440, 445 (Wyo. 1993) (“If . . . all taxpayers could

intentionally undervalue the mineral and make an inaccurate payment on the undervaluation for

severance tax purposes without fear of paying interest upon discovery, there would be no reason

for the taxpayer to make the correct payment.”); Kunard, 869 P.2d at 135 (noting that assessing

interest from the date of notification and demand “would permit the taxpayer to undervalue gross

production without the risk of penalty and would allow the taxpayer the free use of the unpaid tax

dollars.”); Amoco, 2002 WY 154, ¶ 38, 55 P.3d 1246, 1257 (“[T]o hold otherwise would simply

foster underreporting by the taxpayer in hopes that the taxpayer could illegally avoid the payment

of tax in total . . . .”). As it stood at the time of these decisions, the statute provided as follows:

                     The balance of any tax not paid as provided by subsection (a) of this section
                     is delinquent after the day on which it is payable and shall bear interest at
                     eighteen percent (18%) per annum until paid or collected.


WYO. STAT. ANN. § 39-3-101(b)14 (1990) (emphasis added). Thus, Vanguard is correct that the

Wyoming legislature was protecting itself from deficient or false reporting by taxpayers. This

provision would ensure that if and when the taxing authority discovered the underreporting and

subsequent underpayment, the balance of that underpayment, caused by purposeful or negligent


          14
               The statute is now § 39-13-108(b)(ii), which is currently at issue in this adversary proceeding.


24 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 25 of 69




underreporting, would be subject to an 18.00% interest until paid or collected. This interest would

“partially compensate the taxing authority which has been deprived of the use of the unpaid

overdue tax monies over the delinquency period.” Amoco, 2002 WY 154, ¶ 38, 55 P.3d 1246,

1257. Furthermore:

                 Given the fact that the Wyoming taxing statutory scheme relies upon
                 reporting by taxpayers, the existence of the assessment of statutory interest
                 provides an incentive to assure the taxpayer truly and accurately submits the
                 required reports. The imposition of statutory interest will also ensure that
                 taxpayers who improperly file inaccurate reports or attempt to delay the
                 taxing process are not unjustly rewarded.

Amoco, 2002 WY 154, ¶ 38, 55 P.3d 1246, 1257 (citing Kunard, 869 P.2d at 135) (emphasis

added). The rate thus has a two-fold purpose: deter (the taxpayer) and compensate (the taxing

authority) for time and value lost. Hardee, 137 F.3d at 314 (citing Meilink for the proposition that

“an exaction having in part a deterrent effect does not make that exaction a penalty”).

          Although at times the Supreme Court of Wyoming uses the terms “penalty” and “interest”

interchangeably, the definition for interest rate, fits much more squarely within the Supreme Court

of Wyoming’s interpretation of the legislature’s intent.         Compare Penalty, BLACK’S LAW

DICTIONARY (11th Ed. 2019) (“[A] sum of money exacted as punishment . . . (as distinguished

from compensation for the injured party’s loss).”) with Interest Rate, BLACK’S LAW DICTIONARY

(11th Ed. 2019) (“The percentage that a borrower of money must pay to the lender in return for

the use of the money, [] expressed as a percentage of the principal payable for a one-year period.”).

Rather than serve as punishment, the Supreme Court of Wyoming notes that the rate’s purpose is

to compensate the taxing authority for the time and money lost while the taxpayer made use of

money owed, and to discourage future reporting discrepancies, which would then minimize

underpayment incidents. In re Hardee, 137 F.3d at 342 (“At most, this association highlights the




25 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 26 of 69




deterrent effect that Congress intended the provision to have in order to aid in easing the burden

on the system of tax dispute resolution.”).

          Notably, the Wyoming legislature did provide a penalty provision for failure to report ad

valorem taxes, thereby highlighting its concern with underreporting, which then lead to

underpayment of taxes. WYO. STAT. ANN. § 39-13-108(c)(iii). The legislature, however, did not

add anything denominated as a “penalty” for non-payment of taxes—the situation at issue here.15

See WYO. STAT. ANN. § 39-13-108.

          Although Wyoming case law provides a backdrop for § 39-13-108(b)(ii), the Supreme

Court of Wyoming’s analysis of the statute focuses on situations in which a taxpayer underreported

taxes, which then led to substantial underpayments, rather than nonpayment, which is at issue in

this case. Therefore, although useful, it is not determinative. In light of the sparse legislative

history provided for § 39-13-108(b)(ii), the Court cannot discern whether the interest is in

compensation for the Counties’ actual pecuniary loss or provided solely or primarily to punish

noncompliant taxpayers. If any part of the 18.00% charge is a nonpecuniary loss penalty, used

primarily or solely to punish a noncompliant taxpayer, then the debt would be antecedent under

§ 547(a). If, however the 18.00% rate only includes a pecuniary loss penalty, used to compensate

the Counties for time and value lost, and therefore is interest with an added deterrent effect, then

the tax debt would not be antecedent under § 547(a)(4). The Court need not determine the precise

allocation between penalty and interest.

          As provided above, the record is devoid of any evidence providing for the Counties’ actual

pecuniary loss caused by Vanguard’s underpayment or nonpayment of taxes. Furthermore,


          15
            It is also important to highlight that Wyoming tax statutes pertaining to severance taxes (not ad valorem
taxes that are at issue here) include penalty provisions for nonpayment or underpayment of taxes. The tax statutes
include a separate provision that provides a 5.00% penalty “[i]f any part of a severance tax deficiency is due to
negligence or intentional disregard of rules and regulations.” WYO. STAT. ANN. § 39- 14-208(d)(iv).


26 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 27 of 69




although Wyoming case law suggests that § 39-13-108(b)(ii) provides for a deterrent effect and

compensation to the Counties for the time and money spent, the Court cannot discern how much,

if any, of the 18.00% charge is used to compensate the Counties, and how much, if any, is used to

coerce compliance or to punish a noncompliant taxpayer. Additionally, it is not possible for the

Court to determine whether the range of interest is reasonable provided the risk and the expense

to the Counties, because the record lacks evidence of both risk and expenses. Therefore, the Court

cannot conclude as a matter of law that the 18.00% rate in § 39- 13-108(b)(ii) is interest rather than

a penalty.

          B.     Whether there was exposure to penalty under § 39-13-108(c)(i)(A).

          The Court now turns to the second question of whether exposure to penalties under the

Wyoming tax statutes is sufficient to make the taxes that were paid in January 2017 antecedent

debts under the Bankruptcy Code.

          Vanguard argues that the Court’s focus should be on the language of § 547(a)(4), which

finds an antecedent tax debt under the Bankruptcy Code on the date in which a taxpayer was

exposed to a penalty, rather than the date on which the penalty is actually assessed. (Case No. 18-

03244; ECF No. 31 at 6). Vanguard alleges that under the Wyoming tax statutes it was exposed

to penalties on three separate occasions: (i) February 8, 2016, when it was required to provide the

operator with an annual summary of monthly volumes; (ii) February 25, 2016, when it was

required to file reports for ad valorem taxes; and (iii) November 10, 2016, when it was required to

pay the first half installment of its 2016 ad valorem taxes. (Case No. 18-03244; ECF No. 31 at 9–

10). Thus, in light of the fact that Vanguard was exposed to penalties under the Wyoming tax

statutes, whether or not the 18.00% interest rate in § 39-13-108(b)(ii) is penalty or interest is




27 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 28 of 69




irrelevant. Under Vanguard’s view, the January 2017 Payments are antecedent debts under the

Code. (Case No. 18-03244; ECF No. 31 at 7–11).

          Vanguard cites United States v. Pullman Constr. Indus. Inc., 210 B.R. 302, 307 (N.D. Ill.

1997) for the proposition that the relevant date for purposes of § 547(a)(4) is the date in which the

debtor was exposed to penalties. (Case No. 18-03244; ECF No. 31 at 8). In Pullman, the taxpayer

was required to deduct and withhold income and social security taxes from gross wages earned by

his employees. 210 B.R. at 304. Thereafter, Pullman was obligated to deposit those taxes with a

qualified federal tax depository before remitting the withheld amounts to the IRS. Id. Failure to

do so authorized the IRS to assess a 10.00% penalty, unless the failure was due to a reasonable

cause. Id. at 305. Pullman failed to make the required deposits for some of the withheld funds.

Id. The court held that the relevant point for purposes of § 574(a)(4) is “the date on which the

debtor is exposed to penalties, rather than the date the penalty is actually assessed or the date on

which the debtor filed its quarterly return.” Id. at 307. Thus, the payments were incurred for

purposes of § 547(a)(4) on the date on which Pullman was required to deposit his taxes but failed

to do so. Id.; see Sicherman v. Jelm (In re Harvard Mfg. Corp.), 97 B.R. 879, 882–83 (Bankr.

N.D. Ohio 1989) (“[T]he Debtor’s tax debt was created when it failed to make the timely deposits

as required under the IRS regulations.”); see also In re American Int’l Airways, Inc., 83 B.R. 324,

330–31 (Bankr. E.D. Pa. 1988) (“[T]he debtor’s failure to make withholding tax deposits within

three business days of respective payroll dates subjected it to penalties and that imposition of those

penalties caused the taxes to be due when the deposits were to be made.”).

          This Court agrees that it is the potential for a penalty that matters. It appears that Congress

intended to create a bright line rule for when a tax becomes an antecedent debt. If the potential for

a penalty causes a debtor to pay, the date on which the debt was due would not change. Under the




28 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 29 of 69




Counties’ interpretation, the due date for the taxes would never be established under the

Bankruptcy Code in situations where penalties were available but not imposed upon a taxpayer’s

default.

          Neither party disputes that the Wyoming tax statutes provide for the imposition of a penalty

if the taxpayer fails to file reports for ad valorem tax purposes. (Case No. 18-03244; ECF No. 31

at 9); WYO. STAT. ANN. § 39-13-108(c)(iii)(C). However, under § 547(a)(4) a tax debt is incurred

on the “date on which such tax is last payable without penalty.” The report filing date is unrelated

to the date on which Vanguard’s debt was incurred based on its nonpayment of taxes. It is

inapplicable to the issue before the Court. Pullman, 210 B.R. at 309 (holding the payment was not

an antecedent debt pursuant to § 547(a)(4), because “Pullman did not demonstrate, as it did with

the first three disputed payments, that it was subject to imposition of a penalty for failure to make

a timely deposit or payment”).

          Precisely the same logic applies to the filing of the annual summary of monthly volumes.

(Case No. 18-03244; ECF No. 31 at 9). Those penalties were not related to payment.

          Lastly, Vanguard contends that it was also exposed to penalties on November 10, 2016,

pursuant to § 39-13-108(c)(i)(A) when it failed to pay the first-half installment of its 2016 ad

valorem taxes. In September 2016, Campbell, Johnson, and Sublette Counties sent Vanguard

invoices for its 2016 ad valorem taxes. (Case No. 18-03244; ECF No. 1 at 3–4; Case No. 18-

03247; ECF No. 1 at 3; Case No. 18-03246; ECF No. 40 at 6). Vanguard did not pay any of the

2016 ad valorem tax prior to December 31, 2016. (Case No. 18-03244; ECF No. 31 at 4–5).

Instead, Vanguard paid the first installment of its 2016 taxes to Campbell, Johnson, and Sublette

Counties on January 31, 2017, immediately prior to the filing of its bankruptcy petition. (Case




29 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 30 of 69




No. 18-03244; ECF No. 31 at 5; Case No. 18-03246; ECF No. 40 at 6). Vanguard argues that this

late payment exposed it to penalties under the following:

                (i)    Taxes provided by this act are due and payable at the office of the
                       county in which the taxes are levied. Fifty percent (50%) of the taxes
                       are due on and after September 1 and payable on and after
                       November 10 in each year and the remaining fifty percent (50%) of
                       the taxes are due on and after March 1 and payable on and after May
                       10 of the succeeding calendar year except as hereafter provided. If
                       the entire tax is paid on or before December 31, no interest or
                       penalty is chargeable;

                (ii)   The balance of any tax not paid as provided by paragraph (i) of this
                       subsection is delinquent after the day on which it is payable and shall
                       bear interest at eighteen percent (18%) per annum until paid or
                       collected . . . .

WYO. STAT. ANN. § 39-13-108(b)(i)–(ii) (emphasis added). As set forth above, the Court is unable

to determine as a matter of law whether the 18.00% rate exposed Vanguard to penalties, such that

it incurred a tax debt within the meaning of § 547(a)(4). However, Vanguard argues that even if

the 18.00% rate is interest rather than penalty, it was exposed to penalties through its officers under

§ 39-13-108(c)(i)(A)—a separate provision within the same statute. That provision reads as

follows:

                (i)    Offenses. The following shall apply:

                       (A)     Any officer neglecting or refusing to comply with any
                               requirement of this act for which no other penalty is
                               provided, may be fined not to exceed one thousand dollars
                               ($1,000.00) to be recovered against him and his sureties.

WYO. STAT. ANN. § 39-13-108(c)(i)(A) (emphasis added). Specifically, Vanguard argues that this

“catch-all” provision exposed it to penalties through its “indemnification obligation to its officers.”

(Case No. 18-03244; ECF No. 31 at 10 (citing In re Dow Corning Corp., 280 F.3d 648, 658 (6th

Cir. 2002)). In support of its argument, Vanguard points to the Confirmation Order, which

provides that “[t]he Debtors’ directors, officers, and managers: . . . (c) are entitled to



30 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 31 of 69




indemnification from the Debtors under state law, organizational documents, and agreements.”

(Case No. 17-30560; ECF Nos. 1109 at 15; see 2332 at 118 (“The Debtor[] obviously owes

indemnification obligations to its officers and this makes the penalty effectively a penalty on the

Debtor itself.”)).

          The Counties counter that the term “officer” as used in § 39-13-108(c)(i)(A), refers to

county and state officials who have statutory responsibilities for the assessment and administration

of taxes. (Case No. 17-30560; ECF No. 2332 at 90). Specifically, the Counties point to other

provisions within Chapter 13 of Title 39 of the Wyoming Statutes, noting that “at every other place

in the statute where the word is used, it is used in a sequence of references to persons associated

with a state or any political subdivision.” (Case No. 17-30560; ECF No. 2332 at 135). Therefore,

Vanguard was not exposed to penalties, and no preference exists.

          The Wyoming tax statutes do not provide a definition for the term “officer.” However,

looking at the statute as a whole, it is clear that the term “officer” under § 39-13-108(c)(i)(A)

includes officers of a corporation, such as Vanguard. First, both provisions are located within the

“Enforcement” section in Chapter 13 of Title 39 of the Wyoming Statutes. See WYO. STAT. ANN.

§ 39-13-108. Contrary to the Counties’ argument, although other sections of Chapter 13 of the

Wyoming Statutes use the term “officer” to refer to “county and state officials who have statutory

responsibilities for assessment and administration of taxes”, this section is specific to the

enforcement of taxes owed. (See Case No. 17-30560; ECF No. 2332 at 90). Thus, the provisions

of § 39-13-108 are meant to further compliance with the Wyoming tax statutes, rather than the

taxes’ assessment or administration.

          Specifically, § 39-13-108(c)(i)(A) is located under the label “Offenses and Penalties” of

the Enforcement statute, which sets out the following in addition to the provision stated above:




31 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 32 of 69




                 (A)    Any county treasurer, or person acting on his behalf, failing to
                        comply with any provision of paragraph (e)(ii) of this section is
                        guilty of a misdemeanor and upon conviction thereof may be fined
                        not to exceed on hundred dollars ($100.00);

                 (B)    Any person is guilty of a misdemeanor punishable upon conviction
                        by a fine of not more than ten thousand dollars ($10,000.00) if he:

                        (I)    Knowingly fails to file the statement required under W.S.
                               39-14- 107(a)(i)(A), 39-14-207(a)(i), 39-14-307(a)(i), 39-
                               14-407(a)(i), 39-14- 507(a)(i), 39-14-607(a)(i) and 39-14-
                               707(a)(i);

                        (II)   Knowingly makes any false statement or willfully and
                               knowingly orders or authorizes the making of a false
                               statement in the statement required under W.S. 39-14-
                               107(a)(ii), 39-14-107(a)(i)(A), 39-14-207(a)(i), 39-14-
                               307(a)(i), 39-14-407(a)(i), 39-14-507(a)(i), 39-14-607(a)(i)
                               and 39- 14-707(a)(i) . . . .

WYO. STAT. ANN. § 39-13-108(c)(i)(B)–(C). All provisions within § 39-13-108(c)(i) are centered

on enforcement.

          Notably, immediately prior to the above “Offenses and Penalties” section, the Wyoming

tax statutes lay out the “Interest” section, which contains § 39-13-108(b)(ii)—the provision that

imposes the 18.00% rate, and which is at issue in this case. The “Interest” section of the

enforcement statute specifies: (i) when taxes must be paid; (ii) the date on which taxes become

delinquent under the statute; and (ii) the rate at which interest and/or penalty accrues, unless the

ad valorem tax is paid in full by December 31. WYO. STAT. ANN. § 39-13-108(b). Meanwhile,

the “Offenses and Penalties” section of the statute identifies: (i) penalties for failure to file ad

valorem reports and statements; (ii) fines for failure to file those statements knowingly; (ii) fines

to the county treasurers for failure to comply with a separate section of the same statute, and (iii)

fines to an officer who refuses to comply with any requirement of the enforcement statute “for

which no other penalty is provided.” WYO. STAT. ANN. § 39-13-108(c). Thus, the offenses and




32 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 33 of 69




penalties listed under § 39-13-108(b) are applicable to provisions within § 39-13-108 to ensure (as

its title provides) the enforcement of ad valorem taxes, as specified in § 39-13-108(b).

          Under § 39-13-108(b)(i), a taxpayer is required to make the first installment (the equivalent

of 50.00%) of its ad valorem taxes on November 10. If a taxpayer fails to make its first installment

on time, it may avoid the imposition of interest or penalty if the entire tax is paid on or before

December 31. WYO. STAT. ANN. § 39-13-180(b)(i). Here, Vanguard did not make the first

installment of its 2016 ad valorem taxes on November 10, 2016. (Case No. 18-03244; ECF No.

31 at 5). However, it could have avoided the imposition of “penalty or interest” if it had made full

payment of its 2016 ad valorem taxes on December 31, 2016, which it did not. Therefore,

Vanguard did not comply with the payment requirements under § 39-13-108(b)(i) when it failed

to pay the full amount of its 2016 ad valorem taxes on or before December 31, 2016. (Case No.

18-03244; ECF No. 31 at 4–5).

          If the 18.00% rate provided under § 39-13-108(b)(ii) is not a penalty, as the Counties argue,

then § 39-13-108(c)(i)(A) applies. WYO. STAT. ANN. § 39-13-108(c)(i)(A) (imposing a fine when

an officer neglects or refuses to comply “with any requirement of this act for which no other

penalty is provided” (emphasis added)). Thus, even if the 18.00% rate provided under § 39-13-

108(b)(ii) is interest as the Counties contend, Vanguard’s officers were exposed to a fine on

December 31, 2016, “not to exceed one thousand dollars ($1,000.00)” under § 39-13- 108(c)(i)(A)

for Vanguard’s failure to comply with § 39-13-108(b)(i). (Case No. 18-03244; ECF No. 31 at 4–

5). The question then becomes whether the officers’ exposure to penalties extends to Vanguard

pursuant to Vanguard’s indemnity obligations to its officers, or whether penalty exposure to

Vanguard’s officers alone is sufficient to make the January 2017 Payments antecedent debts within

the meaning of § 547(a)(4).




33 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 34 of 69




          As noted earlier, under § 547(a)(4), “a debt for tax is incurred on the day when such tax is

last payable without penalty, including any extension.” 5 COLLIER ON BANKRUPTCY ¶ 574.02[4]

(Richard Levin & Henry J. Sommer eds. 16th ed.). “Congress provided little explanation for this

provision, which limits the number of tax payments to a governmental entity that would be

preferential.” Id. (citing 124 Cong. Rec. H10089, 112–13, 95th Cong., 2nd Sess. (1978), reprinted

in 1978 U.S.C.C.A.N. 6436, 6568)). “Consequently, if taxes are paid before a penalty is imposed,

the tax debt is not antecedent and no preference exists.” 5 COLLIER ON BANKRUPTCY ¶ 574.02[4]

(Richard Levin & Henry J. Sommer eds. 16th ed.).

          Section 547(a)(4) “is not intended as a universal statement of when taxes ‘become

payable’” rather it “delineates which prepetition transfer may be recovered by the bankruptcy

trustee.” In re Ripley, 926 F.2d 440, 447–48 (5th Cir. 1991). “Because the trustee may avoid only

those payments that are on account of an antecedent debt, the date on which the debt is incurred is

critical.” Id. Thus, § 547(a)(4) is intended to provide the date on which the debt was incurred

within the Code. In other words, it provides courts with guidance to determine which payments

may be avoided and returned to the bankruptcy estate. There is no question that the debt is owed;

it is whether this specific debt is such that it may be avoided and recovered. Importantly,

§ 547(a)(4) does not specify against whom the penalty must be assessed. Rather, the only

requirement under § 547(a)(4) is that the penalty relate to the tax owed, which is payable before a

penalty (any penalty) is imposed.

          Even without language in § 547(a)(4) requiring the imposition of a penalty against a debtor

specifically, Vanguard alleges that § 39-13-108(c)(i)(A) applies directly to it, and thus exposes

Vanguard directly to penalties through its indemnity obligations to its officers. (Case No. 18-




34 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 35 of 69




03244; ECF No. 31 at 11).16 As noted above, Vanguard cites the Confirmation Order, as support

for its argument, which provides that “[t]he Debtors’ directors, officers, and managers… (c) are

entitled to indemnification from the Debtors under state law, organizational documents, and

agreements.” (Case No. 17-30560; ECF Nos. 1109 at 15; see 2332 at 118 (“The Debtor[]

obviously owes indemnification obligations to its officers and this makes the penalty effectively a

penalty on the Debtor itself.”)). The Counties do not address, and thus appear to concede, whether

the indemnification agreements between Vanguard and its officers apply such that Vanguard was

exposed to a $1,000.00 fine pursuant to § 39-13-108(c)(i)(A) by virtue of those agreements.

          “A contract of indemnity is one in which the promisor engages to pay the debt of another

or to reimburse the other if the other is compelled to pay.” 14 TEX. JUR. 3d Contribution, Etc. § 11

(Supp. 2019). “The Business Organizations Code provides that a corporation must indemnify a

governing person, former governing person, or delegate against reasonable expenses actually

incurred by the person in connection with a proceeding in which the person is a respondent . . . .”

15 TEX. JUR. 3d Corporations § 359 (Supp. 2019) (citing TEX. BUS. ORGS. CODE ANN. § 8.051(a)).

Furthermore, “an enterprise may indemnify and advance expenses to a person who is not a

governing person, including an officer, employee, agent, or delegate as provided by: (1) the

enterprise’s governing documents; (2) general or specific action of the enterprise’s governing

authority; (3) resolution of the enterprise’s owners or members; (4) contract; or (5) common law.”

15 TEX. JUR. 3d Corporations § 361 (Supp. 2019 (citing TEX. BUS. ORGS. CODE ANN. § 8.051(a)))

(emphasis added). Notably, an “enterprise must indemnify an officer to the same extent that



         16
            Vanguard notes “that the imposition of penalties upon its officers is precisely one of the consequences that
[it] sought to avoid by filing” the Taxes Order motion. (Case No. 18-03244; ECF No. 31 at 11; Case No. 17-30560;
ECF No. 8 at 10 (“Vanguard believes that any failure to pay the Taxes and Fees could materially disrupt Vanguard’s
business operations in several ways: . . . (c) certain of Vanguard’s directors and officers could be subject to claims of
personal liability, which would likely distract those key employees from their duties related to Vanguard’s
restructuring.”)).


35 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 36 of 69




indemnification is required for a governing person.”          Id.   Thus, an officer is entitled to

indemnification from a corporation by virtue of agreements between the two.

          Furthermore, Vanguard cites In re Dow Corning Corp., 280 F.3d 648 (6th Cir. 2002) for

the proposition that an indemnity relationship creates a responsibility between a corporation and

its officers such that any penalty provided against its officers is a penalty against Vanguard, which

would then make the January 2017 Payments antecedent debts under § 547(a)(4). The situation at

issue before the Sixth circuit in Dow Corning is unlike the situation at issue before the Court.

However, its recognition of indemnity relationships between a corporation and its officers is

instructive.

          In Dow Corning, the Sixth Circuit addressed the issue of whether “under certain

circumstances a bankruptcy court may enjoin a non-consenting creditor’s claim against a non-

debtor to facilitate a Chapter 11 plan of reorganization.” Id. at 653. Although the Sixth Circuit

found that the situation at issue before it did not allow for an injunction against a non-consenting

creditor’s claim, it answered the question in the affirmative—in certain, “unusual circumstances,”

a bankruptcy court can enjoin a non-consenting creditor’s claim against a non- debtor. Id. at 658.

The “unusual circumstances” that would allow for such an injunction were based on a certain set

of factors, the first of which is where: “[t]here is an identity of interest between the debtor and the

third party, usually an indemnity relationship, such that a suit against the non-debtor is, in essence,

a suit against the debtor or will deplete the assets of the estate.” Id. (emphasis added). Thus, the

Sixth Circuit recognized that an indemnity relationship between a debtor and a third party (in that

case, a non-debtor entity) created liability not solely to the third party, but by virtue of their

indemnity relationship, to the debtor itself. Id; see In re Master Mortg. Inv. Fund, Inc., 168 B.R.

930, 934–35 (Bankr. W.D. Miss. 1994) (citing the five factors); In re Midway Gold U.S., Inc., 575




36 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 37 of 69




B.R. 475, 503–05 (Bankr. D. Col. 2017) (noting the same test was adopted in the First, Second,

Fourth, Sixth, and Eleventh Circuits).

          In light of the fact that there exists an indemnity relationship between Vanguard and its

officers, imposition of a penalty or (in this case) exposure to penalty under § 39-13-108(c)(i)(A)

as to Vanguard’s officers would require Vanguard to indemnify or otherwise assume responsibility

for a penalty assessed, if one were assessed, against its officers. Therefore, a penalty against

Vanguard’s officers is in essence a penalty against Vanguard. In re Dow Corning Corp., 280 F.3d

at 653.

          As noted earlier, Vanguard neglected to comply with the payment requirements under § 39-

13-108(b)(i) when it failed to pay the full amount of its 2016 ad valorem taxes on or before

December 31, 2016. (Case No. 18-03244; ECF No. 31 at 4–5). Vanguard’s failure to pay its 2016

ad valorem in taxes in full exposed its officers to penalties under § 39-13-108(c)(i)(A). WYO.

STAT. ANN. § 39-13-108(c)(i)(A) (imposing a fine when an officer neglects or refuses to comply

“with any requirement of this act for which no other penalty is provided” (emphasis added)). By

virtue of its indemnity obligations to its officers, Vanguard is obliged to pay or reimburse its

officers if such fine is or had been imposed. See 14 TEX. JUR. 3d Contribution, Etc. § 11 (Supp.

2019). Thus, Vanguard was exposed to a fine on December 31, 2016 “not to exceed one thousand

dollars ($1,000.00)” under § 39-13-108(c)(i)(A) for its failure to comply with § 39- 13-108(b)(i).

(Case No. 18-03244; ECF No. 31 at 4–5). The January 2017 Payments (pursuant to 2016 ad

valorem taxes owed) were incurred, or last payable without penalty on December 31, 2016.

Therefore, the January 2017 Payments are antecedent debts under § 547(b).

          As noted above, the plain language of § 547 does not require that the exposure to penalty

be a direct exposure to the debtor. This highlights the importance of penalties under § 39-13-




37 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 38 of 69




108(c)(i)(A). When Congress wrote § 547(a)(4), it provided that the potential for imposition of a

penalty (any penalty) would render the taxes an antecedent debt. Even without an indemnity

relationship, the potential for the imposition of a penalty against Vanguard’s officers suffices to

make the January 2017 Payments antecedent debts.

          Vanguard’s officers and Vanguard (by virtue of Vanguard’s indemnity obligations to its

officers) were exposed to penalties under § 39-13-108(c)(i)(A), which made the January 2017

Payments antecedent debts under § 547(a)(4). The antecedent debt element of § 547(b) is satisfied

as a matter of law. Accordingly, the Counties’ requests for summary judgment on Vanguard’s

preference claims are Denied.

                                             Final Decree

          The Counties argue, in the alternative, that they are entitled to summary judgment as to the

January 2017 Payments because the claims are time-barred pursuant to 11 U.S.C. §§ 546(a) and

550(f). (Case No. 18-03244; ECF No. 28 at 42).

          On November 9, 2017, the Court entered the Final Decree, closing the cases of certain

debtors, excluding VNR, pursuant to 11 U.S.C. § 350(a). (See Case No. 18-03244; ECF No. 29 at

90–99). One of those debtors is Vanguard Operating, LLC, a subsidiary of VNR and the entity

which made the payments at issue. On January 22, 2019, Vanguard Operating filed an emergency

motion, seeking to: (i) join VNR as a plaintiff in the Campbell, Johnson, and Sublette Counties’

adversary proceedings pursuant to Rule 20(a)(1) of the Federal Rules of Civil Procedure, and (ii)

leave to amend its Complaint under Rule 15(a)(2) of the Federal Rules of Civil Procedure. (See

Case No. 18-03244; ECF No. 23; Case No. 18-03246; ECF No. 36; Case No. 18-03247; ECF No.

22). Vanguard Operating separately filed an emergency motion seeking to reopen its bankruptcy

case pursuant to 11 U.S.C. § 305(a) and a motion to vacate the Final Decree under Federal




38 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 39 of 69




Bankruptcy Rule 9024. (See Case No. 17-30561; ECF No. 12; Case No. 17-30560; ECF No.

2295). The Counties opposed all relief, and now seek summary judgment on the basis that

Vanguard cannot undo the effects of the Final Decree, which curtail Vanguard’s chapter 5 causes

of action.

          Specifically, Campbell County asserts that: (i) the Final Decree did not override the

limitation periods set forth in §§ 546(a)(2) and 550(f)(2); (ii) the Final Decree is not internally

inconsistent; (iii) Republic Supply Co. v. Shoaf is distinguishable from the issue at hand; (iv) in the

event that the Final Decree did override the Code’s limitations, Vanguard failed to provide the

Counties with adequate notice; (v) reopening the case would not revive Vanguard’s chapter 5

causes of action; and (vi) the Final Decree may not be set aside through Rule 60(b) of the Federal

Rules of Civil Procedure. (Case No. 18-03246; ECF No. 40 at 36–54).

          The Counties opposition asserts substantially the same arguments as that of Campbell

County, adding that although the Final Decree may have provided the Reorganized Debtors17 with

“a collective standing as co-designees under” 11 U.S.C. § 1123(b)(3) “to bring claims on behalf

on one another as representatives of one another” such estate representatives bring those claims

“subject to all defenses and limitations that the claims would otherwise have been subject to,”

including those pursuant to §§ 546(a)(2) and 550(f)(2). (Case No. 18-03244; ECF No. 29 at 112).

Thus, lack of substantive consolidation among the debtors precludes VNR from asserting chapter

5 causes of action in favor of Vanguard. (Case No. 18-03244; ECF No. 28 at 46).

          “Section 546(a) establishes a statute of limitations for avoidance of actions brought under

sections 544, 545, 547, 548 and 553 of the Bankruptcy Code.” 5 COLLIER                     ON   BANKRUPTCY




          17
         There are a total of thirteen Reorganized Debtors, which include Vanguard Operating, LLC. (Case No 17-
30561; ECF No. 9 at 1–3).


39 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 40 of 69




¶ 546.02[1][a] (Richard Levin & Henry J. Sommer eds., 16th ed.). Under § 544(a), a chapter 5

cause of action may not be commenced after the earlier of:

                 (1)    the later of—

                        (A)    2 years after the entry of the order for relief; or

                        (B)    1 year after the appointment or election of the first trustee . . .

                 (2)    the time a case is closed or dismissed.


11 U.S.C. § 546(a) (emphasis added). Similarly, § 550, liability of transferee of avoided transfer,

provides, in relevant part:

                 (a)    [t]o the extent that a transfer is avoided under . . . 547 . . . of this
                        title, the trustee may recover, for the benefit of the estate, the
                        property transferred, or, if the court so orders, the value of such
                        property . . .

                 (f)    An action or proceeding under this section may not be commenced
                        after the earlier of:

                        (1)    one year after the avoidance of the transfer on account of
                               which recovery under this section is sought; or

                        (2)    the time the case is closed or dismissed.

11 U.S.C § 550(a), (f) (emphasis added). The Counties assert both provisions as defenses to

Vanguard’s recovery of the January 2017 Payments.

          As provided above, Vanguard file a motion to reopen Vanguard Operating’s bankruptcy

case pursuant to 11 U.S.C. §§ 105 and 350(b), and in the alternative, a motion to vacate the Final

Decree under Rule 60(b) of the Federal Rules of Civil Procedure. (Case No. 17-30561; ECF No.

12; Case No. 17-30560; ECF No. 2295).

          Under the Bankruptcy Code, “[a]fter an estate is fully administered and the court has

discharged the trustee, the court shall close the case.” 11 U.S.C. § 350(a). A party, however, may




40 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 41 of 69




seek to reopen a case under § 350(b) “to administer assets, to accord relief to the debtor, or for

other cause.” 11 U.S.C. § 350(b). “There is no question that Congress, in enacting § 350, intended

it to be the means by which a case, once closed, could be reopened for future administration. It is,

for the most part, ministerial.” In re Feringa, 376 B.R. 614, 622 (Bankr. W.D. Mich. 2007). Courts

have noted that:

                 A motion to reopen is simply a mechanical device which can be brought ex
                 parte and without notice. It has no independent legal significance and
                 determines nothing with respect to the merits of the case.

Id. (citing In re Abbott, 183 B.R. 198, 200 (9th Cir. 1995)). “However, Congress in enacting

§ 546(a)(2), also established that—what is otherwise to be a liberal policy for reopening cases—

must be tempered to accommodate the competing need for certainty required by persons who

might be the targets of stale avoidance actions by the estate.” In re Feringa, 376 B.R. at 622.

          Accordingly, “if a case is closed and then reopened under section 350(b) of the Bankruptcy

Code, it is not clear from section 546(a) whether the close of the case will operate to bar avoidance

actions brought within the section 546(a)(1) time periods.”            5 COLLIER    ON   BANKRUPTCY

¶ 546.02[2][b] (Richard Levin & Henry J. Sommer eds., 16th ed.); see In re Feringa, 376 B.R. at

622 (“Consequently, while § 350 permits a case to be reopened for virtually any good reason, the

trustee is nevertheless barred by § 546(a)(2) from commencing any avoidance action in the

reopened case.”); In re Bloxsom, 389 B.R. 52, 60 (Bankr. W.D. Mich. 2008) (“While § 350 is quite

clear that a closed case must be reopened by court order before further activity may take place, the

entry of such an order would still leave unaltered the prior order entered under § 350(a) that had

caused the case to be closed in the first place.”). “In light of this ambiguity, courts have interpreted

the word ‘closed’ in section 546(a)(2) to mean ‘properly and finally’ closed.” Id. “A case is not

properly or finally closed unless all assets, including avoidance actions, are administered.” Id.




41 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 42 of 69




“However, because a case may always be reopened for cause, the ‘properly and finally’ closed

standard is questionable.” Id. (emphasis added). “Rather, commencement of an avoidance action

after the closure of a case should be based on the rationale underlying the reopening of the

case . . . .” Id.18

          Generally, cases which have held that a case is not properly closed within the meaning of

11 U.S.C. § 350(a), have done so “based upon a theory that if assets were undisclosed there could

never be a proper ‘closing’ of the case what would trigger the statutes of limitations to run.” In re

Sandoval, 470 B.R. 195, 201 (Bankr. D. N.M. 2012); see In re Petty, 93 B.R. 208, 212 (B.A.P. 9th

Cir. 1988) (“[A] trustee should not be barred from bringing an avoidance action because the estate

was closed under the mistaken assumption that it had been fully administered.”); White v. Boston,

104 B.R. 951, 955 (Bankr. S.D. Ind. 1989) (“[I]t is clear that the closing of a case cannot trigger

section 546(a)(2) unless the case has been properly closed, i.e., the assets fully administered.”); In

re Peebles, 224 B.R. 519, 520–21 (Bankr. D. Mass. 1998) (“[A] case is not properly or finally

closed until the assets of the estate are fully administered, and the Debtor’s failure to schedule the

assets at issue in this proceeding resulted in their remaining unadministered upon the closing of

the case.”); In re Serrato, 214 B.R. 219, 226 (Bankr. N.D. Cal. 1997) (“The case has not been fully

administered pursuant to § 350(b) and is not properly and finally closed where the court discovers

a potential asset that the debtor has failed to disclose in a bankruptcy petition, which may be

administered and may result in the return of money to the estate.”). In each of these cases, the

trustee sought reopening as a method to administer an asset previously undisclosed by the debtor.




          18
            For example, “if the case is reopened for the purpose of avoiding a transfer that was not fully disclosed by
a debtor prior to the date the bankruptcy case was closed, the original closure of the case itself should not bar the
action under § 546(a)(2).” 5 COLLIER ON BANKRUPTCY ¶ 546.02[2][b] (Richard Levin & Henry J. Sommer eds., 16th
ed.) (citing In re Petty, 93 B.R. 208, 212 (B.A.P. 9th Cir. 1988)).


42 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 43 of 69




          The case before the Court presents a substantially different scenario—here, Vanguard, the

debtor in these cases, knew the Reorganized Debtors were not fully administered within the

meaning of § 350(a) when it sought to administratively close the cases. The Final Decree was not

intended to close Vanguard Operating’s bankruptcy case within the meaning of § 350(a); rather,

Vanguard sought to close the Reorganized Debtors’ cases through the Final Decree in order to

avoid the incurrence of U.S. Trustee’s fees against the thirteen separate estates of the Reorganized

Debtors. (Case No. 18-03244; ECF No. 29 at 94 (“We insert some language in the Final Decree

to make it clear that the parties [in] interest can continue to seek relief in the lead case even if it

relates to the operating subsidiaries, whose case is already closed. Really the motivation here was

just to cut off the meter on U.S. Trustee fees.”)).

          The Final Decree is a Court order. The Court’s intent, which granted the relief requested

by Vanguard, is evidenced in the Final Decree, which states:

                 All contested matters or adversary proceedings that have been filed or that
                 may be filed in the future shall be administered in the Lead Case,
                 notwithstanding the fact that such contested matters or adversary
                 proceedings may be asserted on behalf of or against a Fully Administered
                 Debtor. Nothing in this Final Decree shall affect the substantive rights of
                 any party in interest, including the Fully Administered Debtors. The Court
                 shall retain jurisdiction as is provided for in the Plan.

                 The Chapter 11 case of the Remaining Debtor . . . shall remain open. The
                 Remaining Debtor will file its Chapter 11 Post-Confirmation Quarterly
                 Summary Reports with respect to the reporting periods from the Effective
                 Date of the Plan until the entry of a final decree closing its chapter 11 case.

                 This Final Decree is intended to facilitate the administration of the chapter
                 11 cases of the Fully Administered Debtors only and shall not have or be
                 deemed to have any effect whatsoever upon the chapter 11 case of the
                 Remaining Debtor or any order of this Court entered therein.

(Case No. 17-30561; ECF No. 9 at 4) (emphasis added).




43 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 44 of 69




          The plain language in the first and third paragraphs of the Final Decree demonstrate the

preservation of Vanguard’s rights. (Case No. 17-30561; ECF No. 9 at 4 (“Nothing in this Final

Decree shall affect the substantive rights of any party in interest, including” the Reorganized

Debtors)). The Court intended to continue the administration of the estates of the Reorganized

Debtors. (See Case No. 18-03244; ECF No. 29 at 98 (finding that closure of the case was

appropriate “even when there are pending matters that don’t directly affect the reorganization of

the Debtor”). Such intent is most evident in the first sentence of the Final Decree, which instructs

that all matters or adversary proceedings, both present and future, would be administered in the

Lead Case “notwithstanding the fact that such contested matters or adversary proceedings may be

asserted on behalf of or against a Fully Administered Debtor.” (Case No. 17-30561; ECF No. 9 at

4). Thus, the Final Decree is clear—the Reorganized Debtor’s estates would continue to be

administered under the main bankruptcy case (VNR’s case) upon the closing of the cases.

          Vanguard’s intent is evidenced by its statements throughout the November 9, 2017 hearing

on the Final Decree. (Case No. 18-03244; see ECF No. 29). Specifically, Vanguard noted that it:

                 [I]ncluded some language in a revised form of [the] final decree to make it
                 clear [that] the parties [in] interest can continue to seek relief in the lead
                 case even if it relates to the operating subsidiaries, whose case is already
                 closed. Really the motivation here was just to cut off the meter on U.S.
                 Trustee fees.

(Case No. 18-03244; ECF No. 29 at 94) (emphasis added).                    Vanguard’s purpose was

unmistakable—it sought entry of the Final Decree to continue its administration of the

Reorganized Debtors in a manner that would minimize its overall costs.

          The Court highlighted its understanding of Vanguard’s request and the Final Decree’s

procedural function through its inclusion of the last paragraph in the Final Decree, which retained

jurisdiction over an ongoing dispute between Vanguard Operating and Retova Resources, L.P.




44 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 45 of 69




(Case No. 17-30561; ECF No. 9 at 5; see Case No. 17-30560; ECF No. 1505). The Court sought

to resolve any ambiguity that it would lose jurisdiction over the ongoing dispute. (Case No. 18-

03244; ECF No. 29 at 94 (“[T]o avoid any ambiguity about anything, we’re retaining jurisdiction

over [] Retova and the Retova dispute. And that nothing about . . . closing the administration of

the other cases affects our continuing exercise of jurisdiction or their rights [on] appeal . . . .”).

Notably, the Court highlighted its understanding that the Reorganized Debtors were not fully

administered when it stated: “I do think it’s appropriate to close the case at this stage even where

there are pending matters that don’t directly affect the reorganization of the Debtor.” (Case No.

18-03244; ECF No. 29 at 98) (emphasis added).

          Thus, at the time the Final Decree was entered, both Vanguard and the Court believed that

entering the Order was a “purely [] administrative and non-jurisdictional act,” which intention and

purpose is clear from the plain language of the Final Decree. (Case No. 18-03244; ECF No. 29 at

95). Vanguard’s rights were preserved by virtue of the first paragraph in the Final Decree, which

states: “Nothing in this Final Decree shall affect the substantive rights of any party in interest,

including the Fully Administered Debtors.” (Case No. 17-30561; ECF No. 9 at 4). Foreclosing

Vanguard’s ability to assert chapter 5 causes of action against the Counties would affect the

substantive rights of a Reorganized Debtor, in this case Vanguard Operating, and cuts against the

language of the Court’s Order. The Final Decree operated to procedurally close the Reorganized

Debtors’ cases for the purpose of reducing Trustee’s fees; however, the Order preserved

Vanguard’s right to assert chapter 5 causes of action against the Counties. (Case No. 17-30561;

ECF No. 9 at 4).

          Although this situation is not like those where courts have found a case was never closed

within the meaning of § 350(a), its effect is similar. See In re Petty, 93 B.R. at 212 (allowing




45 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 46 of 69




trustee avoidance action where estate was closed “under the mistaken assumption that it had been

fully administered”); In re Peebles, 224 B.R. at 520–21 (finding case not fully administered where

debtor failed to schedule assets); In re Serrato, 214 B.R. at 226 (holding case was not properly and

finally closed where debtor failed to disclose a potential asset); In re Cortez, 255 B.R. at 327 (citing

cases “where the failure to discover or administer assets prior to original case[’s] closure was the

result of ambiguity or nondisclosure in debtors’ schedules”). Here, Vanguard, the debtor, fully

aware that it would seek further (and continuing) administration of the Reorganized Debtors’

estates, sought to close the Reorganized Debtors’ cases in exchange for not incurring fees—a

purely procedural step. The Court, fully aware of the Final Decree’s procedural nature, entered an

Order which effectively closed the Reorganized Debtors’ cases, but solely for the purpose of

curtailing the incurrence of U.S. Trustee’s fees. The Final Decree explicitly set forth that although

the Reorganized Debtors’ cases were closed, all current or future contested matters or adversary

proceedings would be administered in the Lead Case. Thus, the Final Decree overrode the

limitation periods in §§ 546(a) and 550(f).

          The Court recognizes the force of the Counties’ arguments that the Court may have erred

in taking this step. Indeed, it may have been appropriate for the United States Trustee (who had

notice of the motion and is the only party adversely affected by it) to object, but that did not occur.

Even assuming arguendo that the Final Decree was entered in violation of the Bankruptcy Code,

the Order remains enforceable and binding. A determination that the Final Decree does not

comport with the Code, would not invalidate its effect. The Final Decree will be enforced as

written in accordance with Supreme Court precedent. In United Student Aid Funds, Inc. v.

Espinosa, the Supreme Court upheld a student’s discharge even where such discharge “was

inconsistent with the Code and the Bankruptcy Rules.” 559 U.S. 260, 260 (2010). In Espinosa,




46 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 47 of 69




the student debtor filed a plan that proposed to discharge a portion of his student loan debt but

failed to initiate an adversary proceeding as required for such a discharge. Id. at 264. The creditor

did not object to the plan’s proposed discharge. Id. at 265. Thereafter, the bankruptcy court

confirmed the student’s plan without holding an adversary proceeding as required by the Federal

Rules of Bankruptcy Procedure or making a finding of undue hardship as required under the

Bankruptcy Code pursuant to 11 U.S.C. § 523(a)(8). Id. at 263. The creditor appealed the

bankruptcy court’s decision. The Supreme Court conceded that “the Bankruptcy Court’s failure

to find undue hardship before confirming Espinosa’s plan was legal error” but held that the order

remained enforceable and binding on the creditor because the creditor had notice of the error and

failed to object or timely appeal. Id. at 275.

          Here, the language in the Final Decree and the statements made at the November 9, 2017

Hearing demonstrate that the Court intended the Order to carry nothing other than a procedural

effect. Moreover, Vanguard sought entry of the Final Decree for the sole purpose of reducing its

expenses by cutting off the incurrence of U.S. Trustee’s fees. The Court honored that request by

entering a Final Decree that did solely that—it closed the Reorganized Debtors’ cases for the

administrative purpose of stopping the incurrence of U.S. Trustee’s fees in thirteen cases. The

Court made it clear that claims for and against the Reorganized Debtors would continue to be

administered in the main bankruptcy case in spite of the closing of the Reorganized Debtors’ cases.

(Case No. 17-30561; ECF No. 9 at 4 (“Nothing in this Final Decree shall affect the substantive

rights of any party in interest, including the Fully Administered Debtors.”)). Thus, the Final

Decree superseded the limitation periods in §§ 546(a) and 550(f). Although this may (or may not)

have been legal error on the part of the Court, the unappealed final order is binding. Espinosa,

559 U.S. at 275.




47 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 48 of 69




          The Counties argue that even assuming “that the Debtors subjectively intended for the Final

Decree to override [the] §§ 546(a) and 550(f) time bars, the Final Decree still cannot foreclose

those defenses because the [Counties] were never given prior adequate notice that the at 41).

Assuming that the Counties were denied constitutionally adequate notice, relief to the Counties is

not foreclosed by this Order. Of course, if the Counties seek to vacate the Order because they

received inadequate notice, the remedy would be to vacate the entirety of the Order. The cases

would not be closed. The Counties may file a motion seeking to vacate the Final Decree pursuant

to Federal Rule of Bankruptcy Procedure 9024 in order to assert their constitutional claim. See 5

COLLIER ON BANKRUPTCY ¶ 546.02[2][b] (Richard Levin & Henry J. Sommer eds., 16th ed.) (“[I]f

an order closing a case is mistakenly granted and subsequently vacated pursuant to Federal Rule

of Bankruptcy Procedure 9024, the case was never ‘closed’ for purposes of section 546(a)(2).”).

Under Rule 60(b) of the Federal Rules of Civil Procedure, made applicable in bankruptcy cases by

Rule 9024 of the Federal Rules of Bankruptcy procedure, a “court may relieve a party … from a

final judgment, order, or proceeding for the following reasons:”

                 (1)     mistake, inadvertence, surprise, or excusable neglect;

                 (2)     newly discovered evidence that, with reasonable diligence, could
                         not have been discovered in time to move for a new trial under rule
                         59(b);

                 (3)     fraud (whether previously called intrinsic or extrinsic),
                         misrepresentation, or misconduct by an opposing party;

                 (4)     the judgment is void;

                 (5)     the judgment has been satisfied, released or discharged; it is based
                         on an earlier judgment that has been reversed or vacated; or applying
                         it prospectively is no longer equitable; or

                 (6)     any other reason that justifies relief.




48 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 49 of 69




FED. R. CIV. P. 60(b). As noted previously, Vanguard seeks alternative relief in the form of a

motion to vacate the Final Decree pursuant to Federal Rule of Bankruptcy Procedure 9024. The

Court will examine Vanguard’s Rule 9024 motion first before addressing the Counties’ potential

relief.

          From Vanguard’s perspective, the issue before the Court fits squarely within Rule 60(b)(1).

However, reasons (1), (2), and (3) are restricted in time, and may only be brought within one year

of the entry of the judgment or order. FED. R. CIV. P. 60(c)(1). Accordingly, Vanguard may not

avail itself of relief under Rule 60(b)(1).

          Vanguard argues that it is entitled to relief under Rule 60(b)(4). (Case No. 17-30560; ECF

No. 2295 at 7). Specifically, Vanguard maintains that the “Final Decree should be enforced as

written;” however, if the Order has resulted “from an egregious jurisdictional error, or violated

fundamental due process rights,” then it should be vacated under Rule 60(b)(4) as void. (Case No.

17-30560; ECF No. 2295 at 7). “A judgment is not void . . . simply because it is or may have been

erroneous.” Espinosa, 559 U.S. 260, 270 (citations omitted). “A void judgment is one so affected

by a fundamental infirmity that the infirmity may be raised even when after the judgment becomes

final.” Matter of Nova, 690 F. App’x 223, 225 (5th Cir. 2017) (internal quotations omitted). Thus,

“Rule 60(b)(4) allows a party to seek relief from a final judgment that is void, but only in the rare

instance where a judgment is premised either on a certain type of jurisdictional error or on a

violation of due process that deprives a party of notice or the opportunity to be heard.”19 Espinosa,

559 U.S. at 261 (internal quotations omitted).

“Federal courts considering Rule 60(b)(4) motions that assert a judgment is void because of a

jurisdictional defect generally have reserved relief only for the exceptional case in which the


          19
           As set forth below, the Counties may have been deprived of the right to be heard. Vanguard may not benefit
from its own failure to provide notice to the Counties.


49 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 50 of 69




court that rendered judgment lacked even an ‘arguable basis’ for jurisdiction.” Id. at 270. That

is not the case here. The Court was within its jurisdiction to enter the Final Decree to close the

Reorganized Debtors’ cases. Thus, the Court must turn to whether there has been a violation of

due process in entering the Final Decree.

          Vanguard claims that voiding the judgment “would honor the animating principle of Rule

60(b)(4): to allow for the full and fair litigation of claims—not their dismissal.” (Case No. 17-

30560; ECF No. 2295 at 8 (citations omitted)). Vanguard cites Seven Elves v. Eskenazi, 635 F.2d

396, 403 (5th Cir. 1981) for the proposition that “Rule 60(b)(4) should be liberally construed in

favor of a trial on the full merits of the case.” (Case No. 17-30560; ECF No. 2295 at 8). However,

the Fifth Circuit in Eskenazi in allowing relief, noted that the judgment at issue bore “many

characteristics of a default judgment.” Id. Thus, it held that the principle of finality of judgments

should yield to the equities of the case so that “the appellants may be afforded their day in court.”

Id. Vanguard was not denied notice or opportunity to be heard with respect to the Final Decree.

Rather, on November 9, 2017, the Court held a hearing on the Final Decree at which Vanguard

had the opportunity to fully and fairly present their motion. (Case No. 18- 03244; ECF No. 29 at

93 (“The objective of the motion was simply to close the operating subsidiary cases. All of them

are reorganized debtors.”)). Accordingly, Vanguard may not avail itself of relief pursuant to Rule

60(b)(4).

          The only other provision applicable to the situation at hand is Rule 60(b)(6). Rule 60(b)(6)

is generally thought of as a “catch-all” phrase and is reserved for “extraordinary circumstances.”

Gonzalez v. Crosby, 545 U.S. 524, 535 (2005). “Rule 60(b)(6) grants federal courts broad

authority to relieve a party from a final judgment upon such terms as are just, provided that the

motion is made within a reasonable time.” Liljeberg v. Health Services Acquisition Corp., 486




50 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 51 of 69




U.S. 847, 863 (1988). “The Rule does not particularize the factors that justify relief, but” the

Supreme Court has “previously noted that it provides courts with authority ‘adequate to enable

them to vacate judgments whenever such action is appropriate to accomplish justice,’ while also

cautioning that it should only be applied in ‘extraordinary circumstances’ . . . .” Id. at 865–64

(citations omitted); see Pioneer Inv. Serv. Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 393

(1993) (“To justify relief under subsection (6), a party must show ‘extraordinary circumstances’

suggesting that the party is faultless in the delay.”). However, a Rule 60(b)(6) motion may not be

“premised on one of the grounds for relief enumerated in clauses (b)(1) through (b)(5).” Liljeberg,

486 U.S. at 865; see Pioneer, 507 U.S. at 393 (“These provisions are mutually exclusive, and thus

a party who failed to take timely action due to ‘excusable neglect’ may not seek relief more than

a year after the judgment by resorting to subjection (6).”).

          Although Vanguard has sought relief under Rule 60(b)(4), its mistake or inadvertence in

seeking to close the cases of the Reorganized Debtors through the Final Decree fits much more

squarely within the relief provided by Rule 60(b)(1). In light of the fact that Vanguard did not

seek relief pursuant to Rule 60(b)(1) within the one-year period required by Rule 60(c)(1), it may

not now avail itself of relief under Rule 6(b)(6). Accordingly, Vanguard’s motion to vacate the

Final Decree is denied. The Final Decree remains binding and enforceable on all parties.

          The Counties assert that the Final Decree may not be enforced because the Counties were

denied constitutional procedural due process.        (Case No. 18-03246; ECF No. 40 at 41).

Specifically, the Counties claim that the Final Decree failed to provide them with constitutionally

adequate notice that it purported to override the limitations under §§ 546(a) and 550(f). In light

of the Counties’ claims, the Court grants the Counties 30 days to move to vacate the Final Decree




51 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 52 of 69




pursuant to Federal Rule of Bankruptcy Procedure 9024. If the Counties move to vacate the Order,

and its motion is granted, the Final Decree will be rendered void in toto.

          Accordingly, a summary judgment determination as to the January 2017 Payments is

abated for 30 days to give the Counties an opportunity to move to vacate the Final Decree. This

holding does not affect the other two payments at issue. (See Case No. 17-30560; ECF No. 2317

at 6 (“The ‘improper plan distribution’ and unjust enrichment claims asserted against certain of

the Counties are not subject to the statute of limitations contained in § 546(a)(2).”)).

                                   Campbell County’s Counterclaims20

          Campbell County asserts that even if the January 2017 Payment is avoided, recovery of the

payment would not benefit the estate—if one existed despite the closing of Vanguard Operating’s

case. (Case No. 18-03246; ECF No. 40 at 53). This is so because “any such recovery would result

in the revival of a priority tax claim “for the first half of the Fiscal 2017 Taxes, with interest”

pursuant to 11 U.S.C. § 502(h). (Case No. 18-03246; ECF Nos. 11 at 18; 40 at 53). “Thus,

litigating to achieve a recovery would be, at best, a wasteful and circular exercise; it could not

produce any ‘benefit . . . [to] the estate’ and therefore would not be a proper undertaking under the

Bankruptcy Code.” (ECF No. 18-03246; ECF No. 40 at 54 (citing 11 U.S.C. § 550(a)).

          Vanguard responds that even if a priority claim arises on account of the January 2017

Payment as to Campbell County, the Reorganized Debtors would have no liability as to any claims

under § 502(h), because the confirmation of the plan discharged Vanguard from any debt that arose

before confirmation and specifically of “any debt of [the] kind specified in” § 502(h). (ECF No.

18-03244; ECF No. 31 at 22). Thus, Campbell County’s counterclaim is foreclosed pursuant to

11 U.S.C. § 1141(b) and (c). Campbell County counters that even if its “revived claim would be


          20
         It does not appear as though Johnson or Sublette Counties have asserted counterclaims as to the January
2017 Payments.


52 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 53 of 69




discharged under 11 U.S.C. § 1141(c),” it would not mean anything in terms of “the revived

claim’s allowance and treatment under the Plan.” (Case No. 18-03246; ECF No. 40 at 54). Thus,

its claim should be allowed under the Plan.

          Section 502(h) “is intended to put a creditor in the same position as it would have been if

a recovered transfer had not occurred, permitting the creditor to assert a claim for the amounts

owed just as it would if a preferential or other avoidable transfer had not been made.” 4 COLLIER

ON BANKRUPTCY       ¶ 502.09[1] (Richard Levin & Henry J. Sommer, eds. 16th ed.). “To the extent

a defendant in an avoidance action becomes a claimant by reason of the return of property to the

estate, the claim, if allowable, has the status of a claim existing at the date of the filing of the

petition,” including “all other rights that the creditor would have had against the estate in the

absence of the avoided transfer.” Id. ¶ 502.09[2] (citing In re Terry, 443 B.R. 816 (B.A.P. 8th

Cir.), rev’d on other grounds, 687 F.3d 961 (8th Cir. 2012)). “Thus, a creditor that returns a

preferential payment under section 547 will generally receive a dollar-for- dollar claim for the

amount repaid to the estate, placing the creditor in the same position as if the transfer had not

occurred.” 4 COLLIER ON BANKRUPTCY ¶ 502.09[2] (Richard Levin & Henry J. Sommer, eds. 16th

ed.). However, as here, where the debtor’s plan has been confirmed, such relief is unavailing.

          Section 1141(b) provides that, “except as otherwise provided in the plan or the

confirmation order,” ‘the confirmation of a plan vests all of the property of the estate in the

debtor.’” 8 COLLIER ON BANKRUPTCY ¶ 1141.03 (Richard Levin & Henry J. Sommer, eds. 16th

ed.). Meanwhile, under § 1141(c) “property dealt with by the plan or the confirmation order is

free and clear of all claims and interests of creditors, equity security holders and general partners




53 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 54 of 69




in the debtor.” Id. ¶ 1141.04.21 Furthermore, the Bankruptcy Code provides that “[e]xcept as

otherwise provided for in the plan or in the order confirming the plan, the confirmation of a

plan . . . discharges the debtor from any debt that arose before the date of such confirmation . . . .”

11 U.S.C. § 1141(d)(1)(A); see 8 COLLIER ON BANKRUPTCY ¶ 1141.05[1][a] (Richard Levin &

Henry J. Sommer, eds. 16th ed.) (noting that subject to certain exceptions, “a chapter 11 discharge

of a debtor that is not an individual, discharges the debtor from any debt that arose before the date

of confirmation of the plan and terminates all equity interest in the debtor that are provided for

by the plan”). “The discharge is thus pervasive”—a claim is discharged under § 1141(d)(1)(A)

“whether or not a proof of claim is filed, the claim is allowed, or the holder of the claim has

accepted the plan.” 8 COLLIER            ON   BANKRUPTCY ¶ 1141.05[1][a] (Richard Levin & Henry J.

Sommer, eds. 16th ed.).

          In September 2016, Campbell, Johnson, and Sublette Counties sent Vanguard invoices for

its 2016 ad valorem taxes. (Case No. 18-03246; ECF No. 40 at 6). Vanguard did not pay any of

the 2016 ad valorem tax prior to December 31, 2016. (Case No. 18-03244; ECF No. 31 at 4– 5).

Instead, Vanguard paid the first installment of its 2016 taxes to Campbell, Johnson, and Sublette

Counties on January 31, 2017, immediately prior to the filing of its bankruptcy petition. (Case

No. 18-03244; ECF No. 31 at 5; Case No. 18-03246; ECF No. 40 at 6). Thus, Campbell County

did not file a proof of claim as to the January 2017 Payment. Thereafter, Vanguard filed chapter

11 bankruptcy on February 1, 2017. (Case No. 17-30560; ECF No. 1). Vanguard’s chapter 11

reorganization plan was confirmed on July 18, 2017 and went effective August 1, 2017. (Case

No. 17-30560; ECF Nos. 1109, 1219).



          21
            “Section 1141(c) is the ‘default rule’—‘unless the plan of reorganization, or the order confirming the plan,
says that a lien is preserved, it is extinguished by the confirmation.’” 8 COLLIER ON BANKRUPTCY ¶ 1141.03 (Richard
Levin & Henry J. Sommer, eds. 16th ed.) (citation omitted).


54 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 55 of 69




Vanguard’s Confirmation Order explicitly provides for the discharge of claims such as the one

asserted by Campbell County:

                Except as otherwise provided in the Plan or this confirmation Order, (a) on
                the Effective Date, all such Claims against or Equity Interests in, the
                Debtors shall be satisfied, discharged, and released in full, and (c) all
                persons shall be precluded from asserting against the Debtors, the
                Reorganized Debtors, or any of their successors or their assets or property
                any other or further Claims or Equity Interests based upon any act or
                omission, transaction, or other activity of any kind or nature that occurred
                prior to the Effective Date. Except as provided in the Plan or this
                Confirmation Order, Confirmation of the Plan will, as of the Effective Date,
                discharge the Debtors, pursuant to section 1141 of the Bankruptcy Code,
                from all Claims or other debts that arose before the Effective Date, and all
                debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
                Bankruptcy Code, whether or not a proof of claim based on such debt is
                filed or deemed filed pursuant to 501 of the Bankruptcy Code, a Claim
                based on such debt is Allowed pursuant to section 502 of the Bankruptcy
                Code, or the holder of a Claim based on such debt has accepted the Plan and
                satisfy or terminate all Equity Interests and other rights of equity security
                holder in the Debtors.

(Case No. 17-30560; ECF No. 1109 at 49–50) (emphasis added). Pursuant to Vanguard’s

Confirmation Order, even if allowed under § 502(h), Campbell County’s claim is discharged.

(Case No. 17-30560; ECF No. 1109 at 50); see 11 U.S.C. § 1141(d)(1)(A). Therefore, even if

Campbell County’s claim as to the January 2017 Payment is “revived” and allowed under the Plan

pursuant to § 502(h), Vanguard’s liability as to the claim was extinguished upon plan confirmation.

(Case No. 17-30560; ECF No. 1109 at 50). Although Vanguard could pay a discharged claim, it

no longer is required to pay on Campbell County’s potentially revived claim. Campbell County’s

counterclaim is futile where, as here, the debtor has received a discharge, and such discharge

explicitly includes the type of claim it now seeks.

II.       The May 2017 Payment—Claim 311

          Count VII of Vanguard’s Complaint seeks disallowance of Campbell County’s claim.

(Case No. 18-03246; ECF No. 1 at 10). Campbell County filed a proof of claim based on



55 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 56 of 69




Vanguard’s 2016 ad valorem taxes (“Claim 311”). On or about May 10, 2017, Vanguard made a

payment to Campbell County with respect to Claim 311, representing the timely second

installment of Vanguard’s 2016 taxes. (Case No. 18-03246; ECF No. 40 at 21). Neither party

disputes that Vanguard no longer has any liability as to Claim 311. (Case No. 18-03246; ECF

Nos. 1 at 10; 40 at 21). Rather, Vanguard contends that Count VII is an objection to Claim 311

under Federal Rule of Bankruptcy Procedure 3007(b). (Case No. 18-03244; ECF No. 31 at 27).

Vanguard seeks disallowance of Claim 311 on the basis that failure to disallow the claim would

result in an impermissible double-recovery on a satisfied claim. (Case No. 18-03244; ECF No. 31

at 27). Campbell County counters that Claim 311 became an allowed claim when Vanguard failed

to object to its proof of claim pursuant to 11 U.S.C. § 502(a) and has since then been satisfied and

extinguished. (Case No. 18-03246; ECF No. 40 at 55–56). Thus, no claim remains for allowance

or disallowance under 11 U.S.C. § 502(b).

          A proof of claim filed under 11 U.S.C. § 501 constitutes prima facie evidence of the

validity and amount of the claim. FED. R. BANKR. P. 3001(f). Furthermore, “[a] claim or interest,

proof of which is filed under § 501 . . . is deemed allowed, unless a party in interest . . . objects.”

11 U.S.C. § 502(a). If a claim is objected to, “the court, after notice and hearing, shall determine

the amount of such claim in lawful currency of the United States as of the date of filing of the

petition, and shall allow such claim in such amount,” except to the extent that it is subject to one

or more specified grounds for disallowance set forth in § 502(b), (d), or (e). 11 U.S.C. § 502(b).

Under § 502(b), the court will disallow a claim if “such claim is unenforceable against the debtor

and property of the debtor under any agreement or applicable law . . .” 11 U.S.C. § 502(b)(1).

Accordingly, Vanguard may object to Campbell County’s claim based on any legal theory

challenging the validity or enforceability of the claim.




56 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 57 of 69




          While Vanguard’s objection to Campbell County’s claim is raised as part of an adversary

complaint, counts for relief that could establish grounds for disallowance are more akin to a

defense than to a claim for affirmative relief. In fact, Bankruptcy Rule 3007(b) requires that

Vanguard file an adversary complaint to raise its pending objections to Campbell County’s claim.

Pursuant to Bankruptcy Rule 3007(b), “[a] party in interest shall not include a demand for relief

of a kind specified in Rule 7001 in an objection to the avoidance of a claim, but may include the

objection in an adversary proceeding.” FED. R. BANKR. P. 3007(b). Bankruptcy Rule 7001

includes among the types of proceedings that must be brought by adversary complaint, “a

proceeding to determine the validity, priority, or extent of a lien or other interest in property . . . .”

FED. R. BANKR. P. 7001(2).

          Rule 3007 sets no time period within which an objection must be made to the allowance of

a claim. 4 COLLIER ON BANKRUPTCY ¶ 502.02[3][d] (Richard Levin & Henry J. Sommer eds.,

16th ed.). “A cutoff date would be inappropriate, for in many cases it may not be known until late

in the administration of the case whether there will be any dividend and, consequently, whether a

useful purpose would be served by a trustee making an objection.” Id. Any distribution made on

a claim that is subsequently disallowed may be recovered. Id.

          Here, Vanguard seeks disallowance on the basis that allowing Claim 311 would constitute

an impermissible double-recovery on a satisfied claim. (Case No. 18-03244; ECF No. 31 at 27).

Campbell County, however, counters that there is no claim to disallow because payment has

extinguished the claim. (Case No. 18-03246; ECF No. 40 at 55–56). Furthermore, Vanguard has

not sought to avoid or recover the May 2017 Payments as to any of the Counties, including

Campbell County. (Case No. 18-03244; ECF No. 28 at 17; Case No. 18-03246; ECF No. 40 at

15). Therefore, the Court need not determine the validity or enforceability of Claim 311 when




57 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 58 of 69




neither party disputes its validity or its satisfaction through the May 2017 Payment. If there is a

remaining ambiguity, the Court orders that no further payment on Claim 311 is required.

III.           The November 2017 Payments (Counts I, III & IV)

          Campbell, Carbon, Johnson, Natrona, Park, Sublette, and Sweetwater Counties seek

summary judgment as to the November 2017 Payments on the basis that the payments (i) were

voluntary pursuant to 11 U.S.C. § 524(f); or (ii) otherwise authorized under the Taxes Order. (Case

No. 18-03244; ECF No. 28). Vanguard filed a cross motion for summary judgment on Counts I,

III, and IV of its Complaint. (See Case No. 18-03245; ECF No. 24). Specifically, Vanguard

alleges that: (i) the November 2017 Payments were improper distributions under the terms of the

confirmed plan pursuant to § 105, which were not voluntary; (iii) reliance on the Tax Order is

implausible; (iv) the Counties were unjustly enriched; and (v) the Counties cannot satisfy the

excusable neglect standard on their counterclaims.22 (Case No. 18-03244; ECF No. 31; Case No.

18-03245; ECF No. 24).

          The Counties’ response largely tracks its own summary judgment motion, adding that: (i)

Vanguard failed to meet the requirements necessary for unjust enrichment; (ii) excusable neglect

is a fact-specific inquiry, which cannot be decided on summary judgment; and (iii) John Monroe’s

Declaration (“the Monroe Declaration”), which Vanguard uses to support its motion, should be

disregarded based on Mr. Monroe’s contradicted testimony. (Case No. 18- 03245, ECF No. 26).

In a separate response, which is substantially similar to the Counties’ response, Campbell County

invokes the doctrine of changed circumstances and the defense of laches. It argues that the

November 2017 Payments may not be recovered because: (i) more than 80.00% belonged to


          22
           As noted, Carbon, Natrona, Park, and Sweetwater Counties asserted counterclaims in their response to
Vanguard’s Complaints, seeking allowance of late filed proofs of claim pursuant Rule 9006(b)(1) of the Federal Rules
of Bankruptcy Procedure. (Case No. 18-03245; ECF No. 19 at 8–9). Campbell County also asserted a separate
counterclaim seeking substantially the same relief. (Case No. 18-03246; ECF No. 11 at 19–20).


58 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 59 of 69




independent taxing authorities; (ii) in accordance with the “budget defense,” the small percentage

that belonged to Campbell County has been used for the public good; and (iii) Vanguard’s own

delay in seeking recovery of the funds “has prejudiced and disadvantaged the County.” (Case No.

18-03246; ECF No. 24 at 15–21).

                                                 Background Recap

          Vanguard filed chapter 11 bankruptcy on February 1, 2017. (Case No. 17-30560; ECF No.

1). On February 2, 2017, the Court entered the Taxes Order authorizing the payment of prepetition

taxes. (Case No. 17-30560; ECF No. 59). Vanguard’s chapter 11 reorganization plan was

confirmed on July 18, 2017 and went effective on August 1, 2017. (Case No. 17-30560; ECF Nos.

1109, 1219). Between September and October 2017, six Wyoming Counties— Campbell, Carbon,

Johnson, Natrona, Park, and Sweetwater—mailed tax assessments to Vanguard for its oil and gas

produced in 2016 (for its 2017 ad valorem taxes). (Case No. 18- 03244; ECF No. 28 at 17; Case

No. 18-03246; ECF No. 1 at 5). Vanguard made the first installment of its 2017 ad valorem taxes

to the six Counties on November 10, 2017 in the following amounts:

      Date                                  County                                  Ad Valorem Taxes Paid
   11/10/2017                              Campbell                                             $178,665.03
   11/10/2017                               Carbon                                              $163,655.12
   11/10/2017                              Johnson23                                            $178,665.03
   11/10/2017                               Natrona                                             $330,058.54
   11/10/2017                                Park                                               $879,873.80
   11/10/2017                             Sweetwater                                            $332,144.79


(Case No. 18-03244; ECF No. 28 at 17; Case No. 18-03246; ECF No. 40 at 21).




          23
               Johnson County did not file a counterclaim pursuant to Rule 9006(b). (See Case No. 18-03247).


59 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 60 of 69




          A.     Counts I & III: Improper Plan Distributions & Disgorgement

                           Voluntary Payments pursuant to 11 U.S.C. § 524(f)

          Vanguard alleges that the November 2017 Payments were improper distributions under the

Plan, for which the remedy is disgorgement. (Case No. 18-03244; ECF No. 31 at 28–29). The

Counties argue that neither “improper plan distribution” nor “disgorgement” are cognizable causes

of action. (Case No. 18-03244; ECF No. 28 at 21). Rather, the Counties contend that the

November 2017 Payments are not recoverable because they are voluntary payments pursuant to

11 U.S.C. § 524(f), or alternatively that the November 2017 Payments were authorized under the

Court’s Taxes Order. (Case No. 18-03244; ECF No. 28 at 23–27).24

          The Bankruptcy Code provides that “[e]xcept as otherwise provided for in the plan or in

the order confirming the plan, the confirmation of a plan . . . discharges the debtor from any debt

that arose before the date of such confirmation . . . .” 11 U.S.C. § 1141(d)(1)(A). As provided

above, Vanguard concedes that the November 2017 Payments “accrued as of January 1, 2017,

and” are therefore prepetition claims against Vanguard. (ECF No. 18-03245; ECF No. 24 at 6).

Furthermore, the Counties acknowledge that they did not submit proofs of claims for the

November 2017 Payments before July 31, 2017 (the “Government Bar Date”). (Case No. 18-

03245; ECF No. 19 at 8–9 (asserting a counterclaim for an allowed claim in the amount equal to

its November 2017 Payment pursuant to Rule 9006(b)(1)). Therefore, at the time of the November

2017 Payments, the Counties did not have allowed proofs of claim. However, the Counties

contend that notwithstanding Vanguard’s discharge, the November 2017 Payments are voluntary

payments pursuant to § 524(f) and are therefore not recoverable. (Case No. 18-03244; ECF No.

28 at 23–27).


           The Court has found no case law referring to an “improper plan distribution” cause of action. Rather, the
          24

Court will analyze Vanguard’s argument as asserting a discharge violation by the Counties.


60 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 61 of 69




          In general, § 524 protects a debtor from any subsequent action by a creditor whose claim

has been discharged in a bankruptcy case. In re Edgeworth, 993 F.2d 51, 53 (5th Cir. 1993). To

ensure that a discharge will be completely effective, § 542(a)(2) “provides for a broad injunction

against not only legal proceedings but also any other acts to collect a discharged debt as a personal

liability of the debtor, whether or not discharge of the debt has been waived.” 4 COLLIER ON

BANKRUPTCY ¶ 524.02[2][a] (Richard Levin & Henry J. Sommers eds., 16th ed.); see In re

Edgeworth, 993 F.2d at 53 (noting § 542 “operates as an injunction against enforcement of a

judgment or the commencement or continuation of an action in other courts to collect or recover a

debt as a personal liability of the debtor”). “Creditors are obligated to maintain procedures to

ensure that they do not violate section 524, and may be held liable for damages and attorney’s fees

if they do not do not.”25 4 COLLIER ON BANKRUPTCY ¶ 524.02[2][b] (Richard Levin & Henry J.

Sommers eds., 16th ed.) (emphasis added).

          However, a “discharge in bankruptcy does not extinguish the debt itself, but merely

releases the debtor from personal liability for the debt.” In re Edgeworth, 993 F.2d at 53. Even

though a debtor has no personal liability for a discharged debt, there is nothing in the Bankruptcy

Code that prevents the debtor from voluntarily paying the debt under § 524(f). 4 COLLIER ON

BANKRUPTCY ¶ 524.01 (Richard Levin & Henry J. Sommers eds., 16th ed.). Section 524 provides

that notwithstanding the prohibition against the collection of discharged debts, a debtor may repay

debts that would otherwise be dischargeable, either by entering into a formal reaffirmation

agreement under § 524(c) and (d), or by making voluntary payments in the absence of such an

agreement pursuant to § 524(f). Sections 524 (a) and (d) simply “render ineffective any agreement



           “Civil contempt is the normal sanction for violations of the discharge injunction.” 4 COLLIER ON
          25

BANKRUPTCY ¶ 524.02[2][c] (Richard Levin & Henry J. Sommers eds., 16th ed.). However, here, Vanguard has not
sought sanctions for the Counties’ alleged violations. (Case No. 17-30560; ECF No. 2332 at 12).


61 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 62 of 69




to repay or legal action to collect all or any portion of a non-reaffirmed debt and prohibit

affirmative acts to collect it.” 4 COLLIER ON BANKRUPTCY ¶ 524.06 (Richard Levin & Henry J.

Sommers eds., 16th ed.). “[I]f payment is made as a result of pressure or coercion, it is not made

voluntarily in the sense of section 524(f).” Id.

          To support their proposition that the November 2017 Payments are voluntary pursuant to

§ 524(f), the Counties cite In re Hudson, 168 B.R. 368 (Bankr. S.D. Ill. May 18, 1994). (Case No.

18-03244; ECF No. 28 at 26). In Hudson, the debtors continued to make payments to the bank

after receiving a chapter 7 discharge under the assumption that they were still obligated on the

debt. Id. at 369. The bank––without asking for payment or initiating contact with the debtors after

their bankruptcy filing—accepted payment. Id. at 370. In determining that the payments were

voluntary within the meaning of § 524(f), the court highlighted that:

                 “[V]oluntary” in § 524(f) is used in an objective sense as referring to
                 repayment that is free from creditor influence or inducement regardless of
                 whether the debtor was motivated by forces unrelated to the creditor. Under
                 this reading of § 524(f), the Court need not satisfy itself that the debtor’s
                 action was wholly spontaneous nor need it monitor the debtor’s psyche to
                 ascertain what forces motivated the debtor’s repayment. Rather, the Court
                 will examine the appropriateness of the creditor’s actions to determine if
                 any violation of the preceding subsections protecting the debtor’s discharge
                 occurred.

Id. at 372 (emphasis added); see In re Poindexter, 376 B.R. 732, 737 (Bankr. W.D. Miss. Sept. 12,

2007) (“A debtor’s repayment of a discharged debt will be considered ‘voluntary’ if it is free from

creditor influence or inducement.”); Van Meter v. American State Bank, 89 B.R. 32, 34 (W.D. Ark.

Aug. 1, 1988) (“[T]he provisions of § 524(f) do not validate repayments of discharged debts that

are in any manner induced by the acts of the creditor.”). Therefore, under Hudson, a court’s focus

should be the creditor’s actions rather than a debtor’s motivation for payment. Id; see generally 4

COLLIER ON BANKRUPTCY ¶ 524.02[2][b] (Richard Levin & Henry J. Sommers eds., 16th ed.)




62 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 63 of 69




(“Creditors are obligated to maintain procedures to ensure that they do not violate section 524, and

may be held liable for damages and attorney’s fees if they do not do not.”).

          Here, there was creditor action—the Counties mailed tax assessments to Vanguard for its

2017 ad valorem taxes between September and October 2017. (Case No. 18-03244; ECF No. 28

at 17; Case No. 18-03246; ECF No. 1 at 5). Vanguard paid the first installment of its 2017 ad

valorem taxes on November 9, 2017, after it received the Counties’ tax assessments. (Case No.

18-03244; ECF No. 28 at 17). Thus, unlike in Hudson, where the bank made no contact with the

debtors after their bankruptcy filing, it cannot be said that the November 2017 Payments were

“free from creditor influence or inducement” because the Counties sought payment through the

tax assessments. Hudson, 168 B.R. at 370, 372; see In re Poindexter, 376 B.R. at 737 (“[A]

debtor’s payments on a discharged debt are to be regarded as voluntary where the creditor’s only

action is simply to accept the debtor’s payments.”). However, there must still be a link between

creditor action and debtor repayment. Van Meter, 89 B.R. at 34 (“One kind of ‘voluntary’

repayment is one that is spontaneous, that is, uninduced by anything other than the actor’s own

conscience, or, perhaps, by some inducement provided by a third party, not the creditor.”).

          Vanguard claims one of the reasons it made the November 2017 Payments “was to avoid

the imposition of the onerous interest penalty for late payments.” (Case No. 18-03244; ECF No.

31-2 at 4). Thus, it argues that the tax assessments induced or influenced payment, negating

voluntariness. The Counties argue, highlighting a February 5, 2018 hearing in a separate case, that

Vanguard would have made the November 2017 Payments regardless of the tax assessments.

(Case No. 18-03245; ECF No. 26 at 12–14; Case No. 18-03246; ECF No. 42 at 8–11).

          Specifically, Campbell County contends that Vanguard was prepared and intended to make

the November 2017 Payments regardless of the Counties’ actions, and that therefore, the tax




63 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 64 of 69




assessments did not influence Vanguard’s actions. (Case No. 18-03246; ECF No. 42 at 8–9

(quoting Mr. Monroe’s testimony from a prior hearing)).

          The Court will not weigh the evidence or make a credibility determination on summary

judgment. Wheat, 811 F.3d at 713; E.E.O.C., 773 F.3d at 694. Whether the November 2017

Payments were spontaneous or entirely motivated by factors outside of the Counties’ actions is a

genuine issue of material fact, which cannot be decided on summary judgment. The Counties’

actions, in mailing tax assessments to Vanguard prior to payment, preclude finding as a matter of

law that the November 2017 Payments were “voluntary” within the meaning of § 524(f).

                                             Taxes Order

          In the alternative, the Counties argue that the “Court can conclude as a matter of law . . .

that the November 2017 Payments were authorized under the Taxes Order and therefore were not

improper. (Case No. 18-03245; ECF No. 26 at 6). Specifically, the Counties contend that they

(as taxing authorities) “were expressly authorized to rely on [Vanguard] as to which payments

were authorized by the Order.” (Case No. 18-03244; ECF No. 28 at 30). Thus, based upon the

language of the Taxes Order, the Counties were “permitted—indeed, required—to rely upon

Debtors’ voluntary remittance as a representation that the payment was property authorized . . . .”

(Case No. 18-03244; ECF No. 28 at 30).

          On February 2, 2017, the Court entered the Taxes Order authorizing the payment of

prepetition taxes. (Case No. 17-30560; ECF No. 59). The Taxes Order provided that:

                 Vanguard is authorized, but not directed, to remit and pay (or use tax credits
                 to offset) the Taxes and Fees that accrued prior to the Petition Date and that
                 will become payable during the pendency of these chapter 11 cases, and
                 remit and pay (or use tax credits to offset) Taxes and Fees that arise or
                 accrue in the ordinary course of business on a postpetition basis, in each
                 case, solely to the extent that such Taxes and Fees become payable in
                 accordance with applicable law.




64 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 65 of 69




(Case No. 17-30560; ECF No. 59 at 1). Vanguard concedes that its payment to the Counties

“accrued as of January 1, 2017 and represents a prepetition claim against” Vanguard. (ECF No.

18-03245; ECF No. 24 at 6). However, Vanguard argues that the Court’s authority as provided by

the Taxes Order terminated upon confirmation of the plan. (Case No. 18-03244; ECF No. 31 at

35 (“[U]pon confirmation, property of the estate vested in the Reorganized Debtors and the

authorizations contained in the order became moot” and even if not moot, the Order was

“superseded by the treatment of prepetition claims provided for in the Plan”)).

          Vanguard’s chapter 11 reorganization plan was confirmed on July 18, 2017 and went

effective on August 1, 2017. (Case No. 17-30560; ECF Nos. 1109, 1219). Vanguard made the

first installment of its 2017 ad valorem taxes to the six Counties on November 10, 2017. Therefore,

the November 2017 Payments were made after plan confirmation. Vanguard’s confirmed plan

provides:

                Except as otherwise indicated, the Plan supersedes all previous and
                contemporaneous negotiations, promises, covenants, agreements,
                understandings, and representations on such subjects, all of which have
                become merged and integrated into the Plan.

(Case No. 17-30560; ECF No. 834 at 92). Furthermore, the Code provides that “[e]xcept as

otherwise provided in the plan or the order confirming the plan, the confirmation of a plan vests

all of the property of the estate in the debtor.” 11 U.S.C. § 1141(b). Thus, while the Taxes Order

authorized Vanguard to make payments of its prepetition debts between the time of its chapter 11

filing and the date of confirmation, at the time Vanguard made the November 2017 Payments to

each of the five Counties, the Court’s authority under the Taxes Order was no longer in effect.

          As noted above, the Counties argue that they were required to rely upon Vanguard’s

“voluntary remittance as a representation that payment was properly authorized.” (Case No. 18-

03244; ECF No. 28 at 30). However, between September and October 2017—prior to the



65 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 66 of 69




November 2017 Payments—the Counties mailed Vanguard tax assessments for its oil and gas

produced in 2016. (Case No. 18-03244; ECF No. 28 at 17). Therefore, the Counties affirmatively

sought payment for Vanguard’s 2016 taxes. Whether the November 2017 Payments were

“voluntary” within the meaning of § 547(f) is a contested issue of fact.

          Finally, this same argument was foreclosed by the Court in a previous hearing with another

county. (See February 5, 2018 Hearing). On February 5, 2018, the Court held a hearing on whether

to allow Sublette County’s proof of claim for Vanguard’s 2017 ad valorem taxes. (Case No. 17-

30560; ECF No. 1751). At the hearing, the Court noted that the Tax Order did not authorize the

November 2017 Payment to Sublette County, but rather that the plan controlled at the time

payment was made. (Case No. 17-30560; ECF No. 1751 at 91 (“[T]he tax motion did not authorize

the payment of [the November 2017 Payment]. The plan controlled; it took over the tax motion.”)).

          Accordingly, summary judgment as to Counts I & III is denied.

          B.     Count IV: Unjust Enrichment

          Vanguard asserts that the Counties have been unjustly enriched by the alleged improper

plan distributions and therefore it would be inequitable to allow the Counties to retain tax payments

they were never entitled to receive. (Case No. 18-03245; ECF No. 24 at 11). The Counties counter

that Vanguard’s claim for unjust enrichment fails because Vanguard has failed to satisfy the

necessary elements for an unjust enrichment claim. (Case No. 18-03245; ECF No. 26 at 7).

          “Under Wyoming law, unjust enrichment, or quantum meruit, is an equitable doctrine that

“implies a contract so that one party may recover damages from another.” Union Telephone Co.

v. Qwest Corp., 495 F.3d 1187, 1197 (10th Cir. 2007). To prevail on a claim of unjust enrichment,

a plaintiff must prove that: “(1) valuable services were rendered; (2) to the party to be charged; (3)

which services were accepted, used, and enjoyed by the party to be charged; and (4) that the




66 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 67 of 69




services were furnished under such circumstances as would reasonably notify the party to be

charged that the plaintiff, in rendering such services, expected to be paid by the party to be

charged.” Jacoby v. Jacoby, 100 P.3d 852, 855 (Wyo. 2004). Under the fourth element, “not only

must the proponent of the theory prove that the circumstances were such that the other party was

reasonably notified that the proponent expected to be paid for services rendered or materials

furnished, but the proponent must prove that without such payment, the party would be unjustly

enriched.” Black Card, LLC v. Visa U.S.A., Inc., 766 F. App’x 583, 595 (10th Cir. 2019). “Unjust

enrichment ‘is an equitable remedy that is appropriate only when the party to be charged has

received a benefit that in good conscience the party ought not to retain without compensation to

the party providing the benefit.’” Id.; see Burning Rock Energy LLC v. Pinnacle Gas Resources,

Inc., 2007 WL 9706009, at *2 (D. Wyo. Mar. 6, 2007) (“The words ‘unjust enrichment’ concisely

state the necessary elements of an equitable action to recover money, property, etc., which ‘good

conscience’ demands should be set over to the appellee by appellants pursuant to an implied

contract between them.”). Unjust enrichment is meant to prevent a person from enriching himself

at the expense of the other.” Id.

          Vanguard does not address the elements of unjust enrichment. (Case No. 18-03245; ECF

No. 24 at 11). Rather, Vanguard argues succinctly that the Counties were on notice to file proofs

of claim, which they did not. (Case No. 18-03245; ECF No. 24 at 11). Thus, Vanguard concludes

that the Counties’ failure to file proofs of claim resulted in a discharge, which makes the November

2017 Payments unjust. (Case No. 18-03245; ECF No. 24 at 11). The Counties counter that the

discharge did not extinguish the debt itself, “but merely release[d] the debtor from personal

liability for the debt.” (Case No. 18-03245; ECF No. 26 at 7 (citing In re Edgeworth, 993 F.2d at




67 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 68 of 69




53)). Thus, the Counties argue that November 2017 Payments were not “unjust” because they

were in partial satisfaction of lawful debts. (Case No. 18-03245; ECF No. 26 at 8).

          Vanguard is correct in that “no proof of wrongdoing or wrongful intent” is necessary for a

finding of unjust enrichment. Landeis v. Nelson, 808 P.2d 216, 218 (Wyo. 1991). However, “the

showing of an enrichment will not in and of itself be sufficient. In order to invoke the remedial

power of a court of equity, the underlying circumstances, as between the two parties, must be such

that the enrichment is unjust.” Id. The Counties claim that they accepted the November 2017

Payments under the belief that they were voluntary payments or otherwise authorized pursuant to

the Taxes Order. (Case No. 19-03244; ECF No. 28 at 23–27). Vanguard has not demonstrated as

a matter of law that the “property was wrongfully secured or passively received” because

voluntariness of payment is a disputed issue of fact. Landeis, 808 P.2d at 28. Summarily stating

that the Counties failed to file proofs of claim is not sufficient to support summary judgment.

          Accordingly, summary judgment as to Vanguard’s Count IV is denied.

IV.       Counties’ Counterclaim

          Campbell, Carbon, Natrona, Park, and Sweetwater Counties asserted counterclaims in

response to Vanguard’s Complaint. (See Case No. 18-03245; ECF No. 19; Case No. 18-03246;

ECF No. 11 at 19–20). The Counties’ counterclaims seek allowance of late filed proofs of claim

pursuant to Rule 9006(b)(1) of the Federal Rules of Bankruptcy Procedure. (Case No. 18-03245;

ECF No. 19 at 8–9).26 Vanguard requests the Counties’ motion be dismissed because they have

failed to show excusable neglect under the Fifth Circuit’s strict approach. (Case No. 18-03245;

ECF No. 24 at 12). The Counties’ respond that the counterclaim cannot be adjudicated on

summary judgment in light of the fact that excusable neglect is a highly specific inquiry.


           Campbell County’s counterclaim seeks “leave to file a priority claim for Fiscal 2018 Taxes on the ground
          26

of excusable neglect.” (Case No. 18-03246; ECF No. 11 at 19–20).


68 / 69
          Case 18-03244 Document 46 Filed in TXSB on 01/21/21 Page 69 of 69




Rule 9006(b)(1) authorizes a court to permit a late filing if the movant’s failure to comply with an

earlier deadline was the result of excusable neglect. FED. R. BANKR. P. 9006(b)(1). The Supreme

Court has set forth certain factors to consider in making a determination involving excusable

neglect. These factors are: (1) the reason for the delay, including whether it was in the reasonable

control of the movant; (2) whether the movant acted in good faith; (3) the danger of prejudice to

the non-movant; and (4) the length of the delay and its potential impact on judicial proceedings.

Pioneer Inv. Serv. Co. v. Brunswick Assoc. Ltd. Partnership, 507 U.S. 380, 395 (1993). A

determination of whether neglect is “excusable” warranting allowing of late filing of claim is at

bottom an equitable one, taking account of all relevant circumstances surrounding the movant’s

omission. Id. at 396.

          The Counties seek allowance of their proofs of claim “[i]n the event the Plaintiff prevails

on one or more of its claims such that the County is required to repay some or all of the Tax

Payment.” (Case No. 18-03245; ECF 19 at 8). In light of the fact that summary judgment as to

Counts I, III, and IV is denied, a determination regarding the Counties’ counterclaims is premature.

                                              Conclusion

          After the expiration of the 30 days allowing the Counties to file a motion to vacate the Final

Decree, the Court will issue an appropriate order.



           SIGNED 01/21/2021


                                                       ___________________________________
                                                                     Marvin Isgur
                                                            United States Bankruptcy Judge




69 / 69
